Exhibit 10.2

 

 

 

 

 

 

 





 

 

364-DAY BRIDGE CREDIT AGREEMENT

 

among

 

COMCAST CORPORATION

 

The Financial Institutions Party Hereto

 

Bank OF AMERICA, N.A.,
as Administrative Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent

 

 

Dated as of April 25, 2018

 



 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

AND WELLS FARGO SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 



 

 

TABLE OF CONTENTS

 

Page

 

SECTION 1 DEFINITIONS AND ACCOUNTING TERMS 1 1.01   Defined Terms 1 1.02   Use
of Certain Terms 23 1.03   Accounting Terms 23 1.04   Rounding 24
1.05   Exhibits and Schedules 24 1.06   References to Agreements and Laws 24
1.07   Pro Forma Calculations 24 1.08   Rates 25 SECTION 2 THE COMMITMENTS AND
EXTENSIONS OF CREDIT 25 2.01   Amount and Terms of Commitments 25
2.02   Procedure for Borrowings 25 2.03   [Reserved] 26 2.04   [Reserved] 26
2.05   Reduction or Termination of Commitments 26 2.06   Prepayments and
Repayments of Loans 27 2.07   Documentation of Loans 27 2.08   Continuation
Option 28 2.09   Interest 29 2.10   Fees 29 2.11   Computation of Interest and
Fees 29 2.12   Making Payments 30 2.13   Funding Sources 31 2.14   Defaulting
Lenders 31 2.15   Increase in Aggregate Commitments 31 SECTION 3 TAXES, YIELD
PROTECTION AND ILLEGALITY 32 3.01   Taxes 32 3.02   Illegality 34
3.03   Inability to Determine Eurodollar Rates 35 3.04   Increased Cost and
Reduced Return; Capital Adequacy 36 3.05   Breakfunding Costs 37 3.06   Matters
Applicable to all Requests for Compensation 37 3.07   Survival 37 SECTION 4
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT 38 4.01   Conditions Precedent to
Effective Date 38 4.02   Conditions Precedent to Borrowings 39
4.03   Determinations Under Sections 4.01 and 4.02 39

 

i

 

Page

 

4.04   Actions by Lenders During Certain Funds Period 39 SECTION 5
REPRESENTATIONS AND WARRANTIES 40 5.01   Existence and Qualification; Compliance
with Laws 40 5.02   Power; Authorization; Enforceable Obligations 40 5.03   No
Legal Bar 41 5.04   Financial Statements; No Material Adverse Effect 41
5.05   Litigation 41 5.06   Use of Proceeds 41 5.07   Anti-Corruption Laws and
Sanctions 41 5.08   Target Acquisition Documents 42 SECTION 6 AFFIRMATIVE
COVENANTS 42 6.01   Financial Statements 42 6.02   Certificates, Notices and
Other Information 42 6.03   Payment of Taxes 43 6.04   Preservation of Existence
44 6.05   Compliance With Laws 44 6.06   Inspection Rights 44 6.07   Keeping of
Records and Books of Account 44 6.08   Designation of Unrestricted Subsidiaries
44 6.09   Anti-Corruption Laws and Sanctions 45 6.10   Guarantors 45
6.11   Scheme and Offer 45 SECTION 7 NEGATIVE COVENANTS 46 7.01   Liens 46
7.02   Non-Guarantor Subsidiary Indebtedness 47 7.03   Fundamental Changes 47
7.04   ERISA 48 7.05   Anti-Corruption Laws and Sanctions 48 7.06   Financial
Covenant 48 7.07   Scheme and Offer 48 SECTION 8 EVENTS OF DEFAULT AND REMEDIES
49 8.01   Events of Default 49 8.02   Remedies Upon Event of Default 50
8.03   Clean-Up Period 51 SECTION 9 THE AGENTS 51 9.01   Appointment 51
9.02   Delegation of Duties 52 9.03   Exculpatory Provisions 52 9.04   Reliance
by Administrative Agent 52

 



ii

 

Page

 

9.05   Notice of Default 52 9.06   Non-Reliance on Agents and Other Lenders 53
9.07   Indemnification 53 9.08   Agent in Its Individual Capacity 53
9.09   Successor Administrative Agent 54 9.10   Syndication Agent 54
9.11   Certain ERISA Matters 54 SECTION 10 MISCELLANEOUS 56 10.01   Amendments;
Consents 56 10.02   Requisite Notice; Electronic Communications 57
10.03   Attorney Costs and Expenses 59 10.04   Binding Effect; Assignment 59
10.05   Set-off 61 10.06   Sharing of Payments 62 10.07   No Waiver; Cumulative
Remedies 62 10.08   Usury 63 10.09   Counterparts, Electronic Execution of
Assignments and Certain Other Documents 63 10.10   Integration 63 10.11   Nature
of Lenders’ Obligations 64 10.12   Survival of Representations and Warranties 64
10.13   Indemnity by Borrower 64 10.14   Nonliability of Lenders 65 10.15   No
Third Parties Benefitted 66 10.16   Severability 66 10.17   Confidentiality 66
10.18   Headings 67 10.19   Time of the Essence 67 10.20   Status of Lenders and
Administrative Agent 67 10.21   Removal and Replacement of Lenders 69
10.22   Governing Law; Submission to Jurisdiction; Waivers 69 10.23   Waiver of
Right to Trial by Jury 70 10.24   USA PATRIOT Act 70 10.25   Judgment Currency
70 10.26   Acknowledgement and Consent to Bail-In of EEA Financial Institutions
71

 

iii

 

EXHIBITS A Form of Guarantee Agreement B Form of Request for Extension of Credit
C Form of Compliance Certificate D Form of Assignment and Assumption E
[Reserved] F-1 Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes) F-2 Form of U.S.
Tax Compliance Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes) F-3 Form of U.S. Tax Compliance
Certificate (For Non-U.S. Participants That Are Partnerships For U.S. Federal
Income Tax Purposes) F-4 Form of U.S. Tax Compliance Certificate (For Non-U.S.
Lenders That Are Partnerships For U.S. Federal Income Tax Purposes) G Form of
Target Acquisition Certificate SCHEDULES A Asset Monetization Transactions 2.01
Commitments 6.08 Unrestricted Subsidiaries 10.02 Addresses for Notices

 

iv

 

364-DAY BRIDGE CREDIT AGREEMENT

 

This 364-DAY BRIDGE CREDIT AGREEMENT is entered into as of April 25, 2018, by
and among Comcast Corporation, a Pennsylvania corporation (“Borrower”), each
lender from time to time party hereto (collectively, “Lenders” and individually,
a “Lender”), Bank OF AMERICA, N.A., as Administrative Agent, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as syndication agent (in such capacity, “Syndication
Agent”).

 

RECITALS

 

WHEREAS, Borrower has requested that the Lenders and Administrative Agent
provide the Bridge Facility (as defined below), and the Lenders and
Administrative Agent are willing to do so on the terms and conditions set forth
herein; and

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

 

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

 

1.01       Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptance Condition” means, with respect to an Offer, the condition set forth
in the Offer Documents with respect to the number of acceptances to an Offer
which must be secured to declare such Offer unconditional as to acceptances
which shall be more than 50% of the Target shares carrying voting rights.

 

“Acquisition” means (a) any purchase or other acquisition of assets or series of
related purchases or other acquisitions of assets by Borrower or any Restricted
Subsidiary (including by way of asset or stock purchase, swap or merger) other
than from Borrower or any Restricted Subsidiary or (b) the designation by
Borrower of an Unrestricted Subsidiary as a Restricted Subsidiary.

 

“Acquisition Debt” means any Indebtedness of Borrower or any of its Restricted
Subsidiaries (or an Unrestricted Subsidiary, so long as, in the good faith
determination of Borrower, such Unrestricted Subsidiary is expected to become a
Restricted Subsidiary in connection with the consummation of the applicable
Material Acquisition) that has been issued for the purpose of financing, in
whole or in part, the Target Acquisition or any other acquisition that is a
Material Acquisition in accordance with clause (ii) of the definition thereof
and any related transactions or series of related transactions in respect of the
Target Acquisition or any other acquisition that is a Material Acquisition in
accordance with clause (ii) of the definition thereof (including for the purpose
of refinancing or replacing all or a portion of any pre-existing Indebtedness of
the Target Group or the Person(s) or assets to be acquired); provided that (a)
the release of the proceeds thereof to Borrower and its Restricted Subsidiaries
(or an Unrestricted Subsidiary, so long as, in the good faith determination of
Borrower, such Unrestricted Subsidiary is expected to become a Restricted
Subsidiary in connection with the consummation of such Material Acquisition) is
contingent upon the consummation of the Target Acquisition or such Material
Acquisition and, pending such release, such proceeds are held in escrow (and, if
the definitive agreement (or, in the case of a tender offer or similar
transaction, the definitive offer document) for the Target Acquisition or such
Material Acquisition is terminated prior to the consummation thereof or if the
Target Acquisition or such Material Acquisition is otherwise not consummated by
the date specified in the

 

 

 2

definitive documentation relating to such Indebtedness, such proceeds shall be
promptly applied to satisfy and discharge all obligations of Borrower and its
Restricted Subsidiaries (or an Unrestricted Subsidiary, so long as, in the good
faith determination of Borrower, such Unrestricted Subsidiary is expected to
become a Restricted Subsidiary in connection with the consummation of such
Material Acquisition) in respect of such Indebtedness) or (b) such Indebtedness
contains a “special mandatory redemption” provision (or other similar provision)
or otherwise permits such Indebtedness to be redeemed or prepaid if the Target
Acquisition or such Material Acquisition is not consummated by the date
specified in the definitive documentation relating to such Indebtedness (and if
the definitive agreement (or, in the case of a tender offer or similar
transaction, the definitive offer document) for the Target Acquisition or such
Material Acquisition is terminated in accordance with its terms prior to the
consummation of the Target Acquisition or such Material Acquisition or the
Target Acquisition or such Material Acquisition is otherwise not consummated by
the date specified in the definitive documentation relating to such
Indebtedness, such Indebtedness is so redeemed or prepaid within 90 days of such
termination or such specified date, as the case may be).

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent permitted under the Loan Documents.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as Administrative Agent has designated by written notice to
Borrower and Lenders.

 

“Administrative Agent-Related Persons” means Administrative Agent (including any
successor agent), together with its Affiliates and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by Administrative Agent and
submitted to Administrative Agent (with a copy to Borrower) duly completed by
such Lender.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by, or is under direct or indirect
common Control with, such Person.

 

“Agents” means the collective reference to Administrative Agent and Syndication
Agent.

 

“Agent Parties” has the meaning set forth in Section 10.02(e)(ii).

 

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the sum of such Lender’s Loans then outstanding and such Lender’s
Commitments then in effect.

 

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement” means this 364-Day Bridge Credit Agreement, as amended, restated,
extended, supplemented or otherwise modified in writing from time to time.

 

“Agreement Currency” has the meaning set forth in Section 10.25(b).

 

“Announcement Date” has the meaning set forth in the definition of Certain Funds
Period.

 

 

 3

“Annualized EBITDA” means, at any date of determination, EBITDA for the two (2)
fiscal quarter periods then most recently ended times two (2).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Amount” means the rate per annum, in basis points, set forth under
the relevant column heading below based upon the applicable Debt Ratings:

 



Pricing Level Debt Ratings S&P/Moody’s Commitment Fee 1 ≥ A+/A1 9.0 2 A/A2 9.0 3
A-/A3 9.0 4 BBB+/Baa1 11.0 5 ≤ BBB/Baa2 11.0

  

    Initial Closing Date through 89 days after the Initial Closing Date 90 days
after the Initial Closing Date through 179 days after the Initial Closing Date
180 days after the Initial Closing Date through 269 days after the Initial
Closing Date 270 days after the Initial Closing Date and thereafter Pricing
Level Debt Ratings
S&P/Moody’s Eurodollar Rate Eurodollar Rate Eurodollar Rate Eurodollar Rate 1 ≥
A+/A1 75.0 100.0 125.0 150.0 2 A/A2 87.5 112.5 137.5 162.5 3 A-/A3 100.0 125.0
150.0 175.0 4 BBB+/Baa1 112.5 137.5 162.5 187.5 5 ≤ BBB/Baa2 125.0 150.0 175.0
200.0

 

As used in this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”) of Borrower’s senior unsecured non-credit-enhanced long-term
Indebtedness for borrowed money (the “Subject Debt”); provided that, solely for
purposes of determining the Applicable Amount, if a Debt Rating is issued by
each of S&P and Moody’s, then the higher of such Debt Ratings shall apply (with
Pricing Level 1 being the highest and Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the level
that is one level lower than the higher Debt Rating shall apply. The Debt
Ratings shall be determined from the most recent public announcement of any Debt
Ratings or changes thereto. Any change in the Applicable Amount shall become
effective on and as of the date of any public announcement of any Debt Rating
that indicates a different Applicable Amount. If the rating system of S&P or
Moody’s shall change, Borrower and Administrative Agent shall negotiate in good
faith to amend this definition to reflect such changed rating system and,
pending the effectiveness of such amendment (which shall require the approval of
Required Lenders), the Debt Rating shall be determined by reference to the
rating most recently in effect prior to such change. If and for so long as
either S&P or Moody’s (but not both) has ceased to rate the Subject Debt, then
(x) if such rating agency has ceased to issue debt ratings generally, or if
Borrower has used commercially reasonable efforts to maintain ratings from both
S&P and Moody’s, the Debt Rating shall be deemed to be the Remaining Debt Rating
and (y) otherwise,

 

 

 4

the Debt Rating shall be deemed to be one Pricing Level below the Remaining Debt
Rating. If and for so long as both S&P and Moody’s have ceased to rate the
Subject Debt, then (x) if S&P and Moody’s have ceased to issue debt ratings
generally, the Debt Rating shall be the Debt Rating most recently in effect
prior to such event and (y) otherwise, the Debt Rating will be the Debt Rating
at Pricing Level 5. For the purpose of the foregoing, “Remaining Debt Rating”
means, at any time that one of S&P or Moody’s, but not both, is rating the
Subject Debt, the rating assigned by such rating agency from time to time.

 

“Applicable Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of the relevant Interest Period, any date that such Loan is prepaid in whole
or in part and the maturity date of such Loan; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, interest shall
also be paid on the Business Day which falls every three months after the
beginning of such Interest Period; and (b) as to any other Obligations, the last
Business Day of each calendar quarter and the maturity date of such Obligation,
except as otherwise provided herein.

 

“Applicable Percentage” means as to any Lender at any time, the percentage which
the sum of such Lender’s undrawn Commitment and the aggregate principal amount
of such Lender’s Loans then outstanding in respect of the Commitments
constitutes of the aggregate principal amount of the sum of the undrawn
Commitments and the Loans then outstanding in respect of Commitments.

 

“Applicable Time” means New York City time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means each of MLPFS (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement) and WFS, in its respective capacity as a Joint Lead
Arranger and Joint Bookrunner hereunder (collectively, the “Arrangers”).

 

“Asset Monetization Transactions” has the meaning set forth in the definition of
Consolidated Total Indebtedness.

 

“Asset Sale” means any non-ordinary course asset sale or other disposition of
property by Borrower or any of its Domestic Restricted Subsidiaries (including
the issuance or sale of stock of any Subsidiary) to any Person other than
Borrower or any Subsidiary; provided that any such sales or other dispositions
of assets or property generating Net Cash Proceeds not exceeding $250,000,000
for any single transaction or series of related transactions or $1,000,000,000
in the aggregate after the Effective Date shall not constitute Asset Sales.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative Agent
and the Borrower.

 

“Assuming Lender” has the meaning set forth in Section 2.15(b).

 

“Attorney Costs” means the reasonable and documented or invoiced fees and
disbursements of a law firm or other external counsel.

 

 

 5

“Attributable Indebtedness” means, with respect to any Sale-Leaseback
Transaction, the present value (discounted at the rate set forth or implicit in
the terms of the lease included in such Sale-Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale-Leaseback Transaction (including any period for which such lease has
been extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Indebtedness shall be the lesser of the
Attributable Indebtedness determined assuming termination on the first date such
lease may be terminated (in which case the Attributable Indebtedness shall also
include the amount of the penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date on which it may be so
terminated) or the Attributable Indebtedness determined assuming no such
termination.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Bidco” means a wholly-owned Subsidiary of Borrower formed for the purpose of
acquiring all or a portion of the Target shares as set forth in the Offer
Document.

 

“BLR Group” means: (i) Brian L. Roberts (“BLR”); (ii) his wife; (iii) a lineal
descendant of BLR; (iv) the estate of BLR; (v) any trust of which at least one
of the trustees is any one or more of BLR, his wife and his lineal descendants,
or the principal beneficiaries of which are any one or more of BLR, his wife and
his lineal descendants; (vi) any Person which is Controlled by any one or more
of the foregoing; and (vii) any group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of which any of the foregoing is a
member.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

 

“Borrower Materials” has the meaning set forth in Section 6.02.

 

“Bridge Facility” means the Commitments and the Extensions of Credit made
hereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York or in London are authorized or required
by law to close, and, if the applicable Business Day relates to a Eurodollar
Rate Loan, any such day on which dealings are carried out in the applicable
offshore Dollar market; provided that the term “Business Day”, when used in

 

 

 6

connection with any Eurodollar Rate Loan, shall also exclude any day on which
banks are not open for dealings in Sterling deposits in the London interbank
market.

 

“Cable Subsidiary” means a Subsidiary of Borrower (a) that operates a cable
communications business or (b) whose sole purpose is to directly or indirectly
own or hold an investment in another Person that operates a cable communications
business

 

“Certain Funds Period” means the period from and including the Effective Date to
and including the first to occur of:

 

(a) 11:59 p.m. (New York City time) on the first to occur of (i) the date that
is 15 months from the issuance of the initial Rule 2.7 Announcement (the date of
such issuance, the “Announcement Date”) and (ii) September 30, 2019;

 

(b) 11:59 p.m. (New York City time) on the date upon which an Offer lapses,
terminates or is withdrawn (unless, within ten Business Days of such date,
Borrower has notified Administrative Agent that it intends to launch a Scheme or
a new Offer and a Rule 2.7 Announcement in respect of that Scheme or Offer, as
applicable, is issued;

 

(c) 11:59 p.m. (New York City time) on the date which is twenty-one (21) days
after the later of (i) the date on which an Offer has become or has been
declared unconditional in all respects and (ii) the date on which an Offer has
closed for acceptances (unless, in each case, compulsory squeeze-out procedures
for the acquisition of minority shareholdings in the Target pursuant to Part 28
of the Companies Act (“Compulsory Acquisition Procedures”) have commenced before
such date);

 

(d) 11:59 p.m. (New York City time) on the date on which the Target becomes a
direct or indirect wholly-owned Subsidiary of Borrower and Borrower has paid all
sums due pursuant to or in connection with, the Target Acquisition and any
surrender or cancellation of options or awards over the shares of the Target;

 

(e) if the Target Acquisition is effected by way of a Scheme, 11:59 p.m. (New
York City time) on the date falling 14 days after the Scheme Effective Date or,
if later, the date immediately following any extension of the period for
settlement of consideration provided by the Panel pursuant to the Takeover Code;
and

 

(f) 11:59 p.m. (New York City time) on the date upon which a Scheme lapses,
terminates or is withdrawn (or the same is rejected by the High Court or is not
approved by the requisite shareholders of the Target (unless, within ten
Business Days of such date, Borrower has notified Administrative Agent that it
intends to launch an Offer and a Rule 2.7 Announcement in respect of that Offer
is issued).

 

“Certain Funds Termination Date” means the date that is the last day of the
Certain Funds Period.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder, as in effect on the date hereof), other than
the BLR Group, of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Borrower; or (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were not directors
of Borrower on the date of this Agreement or nominated or appointed or approved
by the board of directors of Borrower (or by the Nominating Committee of such
board).

 

 

 7

“Clean-Up Period Termination Date” means the date that is 120 days after the
Final Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Comcast Cable” means Comcast Cable Communications, LLC, a Delaware limited
liability company.

 

“Commitment” means, for each Lender, the amount set forth under the heading
“Commitment” opposite such Lender’s name on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender became a party to this Agreement,
as such amount may be reduced or adjusted from time to time in accordance with
the terms of this Agreement (collectively, the “Commitments”). As of the
Effective Date, the aggregate amount of the Commitments of all Lenders is
£16,000,000,000.

 

“Commitment Date” has the meaning set forth in Section 2.15(b).

 

“Commitment Increase” has the meaning set forth in Section 2.15(a).

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by Administrative Agent or any Lender by means of
electronic communications pursuant to Section 10.02(e), including through an
Electronic System.

 

“Companies Act” means the Companies Act 2006 of the United Kingdom, as amended.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, properly completed and signed by a Responsible Officer of Borrower.

 

“Compulsory Acquisition Procedures” has the meaning set forth in the definition
of Certain Funds Period.

 

“Consolidated Net Tangible Assets” means, at any time, total assets minus (a)
all franchise rights, goodwill, and other intangible assets, net of accumulated
amortization and (b) all current liabilities (other than current portion of
long-term debt), in each case appearing on the consolidated balance sheet of
Borrower and its consolidated Subsidiaries most recently delivered (prior to
such time) pursuant to Section 6.01(a) or, at any time prior to the initial
delivery of such consolidated balance sheet pursuant to Section 6.01(a), the
consolidated balance sheet of Borrower and its consolidated Subsidiaries as set
forth in Borrower’s annual report most recently filed on Form 10-K with the U.S.
Securities and Exchange Commission.

 

“Consolidated Total Indebtedness” means, as of any date of determination, the
total Indebtedness for borrowed money of Borrower and its Restricted
Subsidiaries and Guaranty Obligations of Borrower and its Restricted
Subsidiaries in respect of Indebtedness for borrowed money, determined on a
consolidated basis in accordance with GAAP, but excluding, to the extent
constituting Indebtedness for borrowed money or Guaranty Obligations in respect
of Indebtedness for borrowed money, Indebtedness of Borrower and its Restricted
Subsidiaries arising from (A) the asset monetization transactions set forth on
Schedule A and any extensions, renewals or replacements thereof and (B) any
asset monetization transactions which are recourse only to the assets so
monetized and are done on

 

 

 8

substantially similar terms to the asset monetization transactions set forth on
Schedule A (collectively, “Asset Monetization Transactions”).

 

“Continuation” and “Continue” mean, with respect to any Eurodollar Rate Loan,
the continuation of such Eurodollar Rate Loan as a Eurodollar Rate Loan on the
last day of the Interest Period for such Loan.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control” or “Controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Debt Issuance” means the incurrence of Indebtedness for borrowed money by
Borrower or any of its Domestic Restricted Subsidiaries, other than (a) any
Indebtedness of Borrower or any of its Domestic Restricted Subsidiaries owing to
Borrower or any of its Subsidiaries, (b) borrowings under the Revolving Credit
Agreement or any revolving facility entered into to refinance or replace the
Revolving Credit Agreement, (c) any other ordinary course borrowings under
working capital, letter of credit or overdraft facilities, (d) issuances of
commercial paper and any refinancings thereof, (e) purchase money Indebtedness,
(f) Indebtedness with respect to capital leases, (g) borrowings under the Term
Loan Credit Agreement in an aggregate principal amount not to exceed
£7,000,000,000, (h) any refinancing of Indebtedness of Borrower or its
Subsidiaries that (i) is callable or matures prior to the date that is 27 months
after the Announcement Date, (ii) constitutes (x) refinanced term loans
(including, without limitation, the Loans (as defined in the Term Loan Credit
Agreement)) or (y) Indebtedness of Unrestricted Subsidiaries (including
Indebtedness of Unrestricted Subsidiaries that may be incurred or guaranteed by
Borrower or a Restricted Subsidiary (or, for the avoidance of doubt, refinanced
at such Person)) or (iii) occurs within six months of the maturity of the
Indebtedness being refinanced (in each case of this clause (h), including the
payment of any fees or other amounts in respect thereof or otherwise in
connection therewith (including any prepayment or redemption premiums and
accrued interest thereon)), (i) Indebtedness in an aggregate principal amount
not to exceed $1,000,000,000 to fund Acquisitions or other investments committed
to after March 28, 2018, (j) Indebtedness with respect to contractual
obligations in existence on the Effective Date and (k) other Indebtedness in an
aggregate principal amount not to exceed $1,000,000,000.

 

“Debt Rating” has the meaning set forth in the definition of Applicable Amount.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

 

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

“Default Rate” means an interest rate equal to 2% per annum plus the rate
otherwise applicable to such Loan as provided in Section 2.09(a), in each case
to the fullest extent permitted by applicable Laws.

 

 

 9

“Defaulting Lender” means any Lender that has (a) failed to fund its portion of
any Borrowing within three Business Days of the date on which it shall have been
required to fund the same (or, in the case of any Borrowing on the Initial
Closing Date, on the Initial Closing Date), (b) notified Borrower,
Administrative Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under agreements in which it
commits to extend credit, (c) failed, within three Business Days after written
request by Administrative Agent (which request shall, in any event, be made
promptly upon request by Borrower), to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans;
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by Administrative Agent, (d)
otherwise failed to pay over to Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, (e)(i) been (or
has a parent company, including any intermediate parent company, that has been)
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or (ii) become the
subject of a Bail-in Action or a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company, including any intermediate
parent company, that has become the subject of a Bail-in Action or a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such Bail-in Action or bankruptcy proceeding
or appointment, unless in the case of any Lender referred to in this clause (e)
Borrower and Administrative Agent shall be satisfied that such Lender intends,
and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder or (f) has otherwise become a “defaulting”
lender generally in credit agreements to which it is a party (as reasonably
determined by Administrative Agent in consultation with Borrower). For the
avoidance of doubt, a Lender shall not be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in such
Lender or its parent by a Governmental Authority.

 

“Disposition” means (a) any sale, transfer or other disposition of assets or
series of sales, transfers or other disposition of assets by Borrower or any
Restricted Subsidiary (including by way of asset or stock sale, swap or merger)
other than to Borrower or any Restricted Subsidiary or (b) the designation by
Borrower of a Restricted Subsidiary as an Unrestricted Subsidiary.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is
organized under the laws of any political subdivision of the United States.

 

“EBITDA” means, with respect to any Person or any income generating assets, for
any period, an amount equal to (a) the operating income of such Person or
generated by such assets calculated in accordance with GAAP adjusted to exclude
gains and losses from unusual or extraordinary items, plus (b) depreciation,
amortization and other non-cash charges to operating income, in each case for
such period, minus (c) any cash payments made during such period in respect of
any non-cash charges to operating income accrued during a prior period and added
back in determining EBITDA during such prior period pursuant to clause (b)
above, plus (d) corporate overhead expenses incurred by Borrower in an aggregate
amount not to exceed $100,000,000 for any fiscal year of Borrower, plus (e) any
and all

 

 

 10

Transaction Costs incurred by Borrower and/or its Restricted Subsidiaries (in
each case whether paid in cash or accrued).

 

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the U.S. Securities and Exchange Commission in electronic format.  

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date upon which all the conditions precedent in
Section 4.01 have been satisfied or waived.

 

“Electronic System” means any electronic system, including email, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak, FpML messaging and any other
Internet or extranet-based site.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $5,000,000,000; (iv) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof, and having total assets in excess of $5,000,000,000; (v) a
commercial bank organized under the laws of any other country that is a member
of the Organization for Economic Cooperation and Development or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow or of the Cayman Islands, or a political
subdivision of any such country, and having total assets in excess of
$5,000,000,000 so long as such bank is acting through a branch or agency located
in the United States or in the country in which it is organized or another
country that is described in this clause (v); (vi) the central bank of any
country that is a member of the Organization for Economic Cooperation and
Development; or (vii) any other Person approved by Administrative Agent and
Borrower.

 

“Equity Interests” means shares, shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equity Issuance” means any issuance by Borrower to any Person of Equity
Interests of Borrower, other than (a) any issuance of Equity Interests pursuant
to any employee stock plan or other benefit or employee incentive arrangement,
(b) any issuance of Equity Interests among Borrower and its Subsidiaries,
(c) any issuance by Borrower of Equity Interests as consideration for any
Acquisition or any other acquisition or strategic initiative (including, without
limitation, the Target Acquisition), (d) any issuance of Equity Interests
pursuant to the exercise of options or warrants, (e) any issuance of Equity

 

 

 11

Interests pursuant to the conversion of any debt securities to equity or the
conversion of any class equity securities to any other class of equity
securities, (f) any issuance of options or warrants relating to its Equity
Interests and (g) other issuances of Equity Interests in an amount not to exceed
$500,000,000.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” with Borrower under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of Borrower
or any ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan or the incurrence by
Borrower or any ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(f) the incurrence by Borrower or any ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from Borrower or any ERISA Affiliate of
any notice, concerning the imposition of withdrawal liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Title IV of ERISA), in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA), or terminated
(within the meaning of Section 4041 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)        for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or successor
rate, which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other comparable commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Sterling deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

 

(b)        if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;

 

provided that to the extent a successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the

 

 

 12

Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Rate Loan” means a Loan bearing interest based on the Eurodollar
Rate.

 

“Event of Default” means any of the events specified in Section 8.

 

“Existing Restricted Subsidiaries” means all Subsidiaries of Borrower in
existence as such on March 28, 2018 and not designated as “Unrestricted
Subsidiaries” pursuant to the terms of the Revolving Credit Agreement as of such
date.

 

“Extension of Credit” means a Borrowing or Continuation of Loans and
(collectively, the “Extensions of Credit”).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, or official agreement implementing an official intergovernmental
agreement with respect to such sections or regulations.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. If the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means that certain Fee Letter, dated as of March 28, 2018, by and
among Borrower, MLPFS, Bank of America, WFS and Wells Fargo.

 

“Final Closing Date” means the first date on which the conditions set forth in
clause (c) (unless Compulsory Acquisition Procedures have commenced before such
date), (d) or (e) of the definition of Certain Funds Period shall have occurred.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles applied on a consistent
basis (but subject to changes approved by Borrower’s independent certified
public accountants).

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, including the Federal
Communications Commission, (c) any state public utilities commission or other

 

 

 13

authority and any federal, state, county, or municipal licensing or franchising
authority or (d) any court or administrative tribunal.

 

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Guarantor, substantially in the form of Exhibit A.

 

“Guarantors” means Comcast Cable, NBCU and each Restricted Subsidiary that
becomes a party to the Guarantee Agreement pursuant to Section 6.10 (in each
case to the extent not released as contemplated by this Agreement).

 

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of any other Person or (b) legally binding obligation of such
Person to purchase or pay (or to advance or supply funds for the purchase or
payment of) Indebtedness of any other Person, or to purchase property,
securities, or services for the purpose of assuring the owner of such
Indebtedness of the payment of such Indebtedness or to maintain working capital,
equity capital or other financial statement condition of such other Person so as
to enable such other Person to pay such Indebtedness; provided, however, that
the term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guaranty Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof,
covered by such Guaranty Obligation or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
Person in good faith.

 

“High Court” means the High Court of Justice of England and Wales.

 

“Increase Date” has the meaning set forth in Section 2.15(a).

 

“Increased Commitment” has the meaning set forth in Section 2.15(b).

 

“Increasing Lender” has the meaning set forth in Section 2.15(b).

 

“Incremental Assumption Agreement” has the meaning set forth in Section 2.15(c).

 

“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services, (e)
all Indebtedness of others secured by any Lien on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(f) all Guaranty Obligations of such Person with respect to Indebtedness of
others, (g) all capital lease obligations of such Person, (h) all Attributable
Indebtedness under Sale-Leaseback Transactions under which such Person is the
lessee and (i) all obligations of such Person as an account party in respect of
outstanding letters of credit (whether or not drawn) and bankers’ acceptances;
provided, however, that Indebtedness shall not include (i) trade accounts
payable arising in the ordinary course of business and (ii) deferred
compensation; provided, further, that in the case of any obligation of such
Person which is recourse only to certain assets of such Person, the amount of
such Indebtedness shall be deemed to be equal to the lesser of the amount of
such Indebtedness or the value of the assets to which such obligation is
recourse as reflected on the balance sheet of such Person at the time of the
incurrence of such obligation; and provided, further, that the amount of any
Indebtedness described in clause (e) above shall be the lesser of the amount of
the Indebtedness or the fair market value of the property securing such
Indebtedness.

 

 

 14

“Indemnified Liabilities” has the meaning set forth in Section 10.13.

 

“Indemnitees” has the meaning set forth in Section 10.13.

 

“Initial Closing Date” means the date upon which all the conditions precedent in
Section 4.02 have been satisfied or waived with respect to the initial Borrowing
of Loans hereunder and such initial Borrowing of Loans occurs.

 

“Interest Period” means, for each Eurodollar Rate Loan, (a) initially, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
Continued as such Eurodollar Rate Loan and (b) thereafter, the period commencing
on the last day of the preceding Interest Period, and ending, in each case, on
the earlier of (i) the scheduled maturity date of such Loan, or (ii) one, two,
three, six or, if agreed to by each Lender, 12 months or periods less than one
month, thereafter; provided that:

 

(i)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)       any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)       unless Administrative Agent otherwise consents, there may not be
more than ten (10) Interest Periods for Eurodollar Rate Loans in effect at any
time.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment Currency” has the meaning set forth in Section 10.25(b).

 

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including, if consistent therewith, the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof.

 

“Lender” means each lender from time to time party hereto and, subject to the
terms and conditions of this Agreement, their respective successors and assigns
(but not any purchaser of a participation hereunder unless otherwise a party to
this Agreement).

 

“Lender Party” means any Agent or any Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on its Administrative Questionnaire, or such other office or
offices as such Lender may from time to time notify Administrative Agent and
Borrower.

 

“Leverage Ratio” means, at any date of determination, the ratio of (a)
Consolidated Total Indebtedness as of such date minus up to $1,000,000,000 of
unrestricted cash and cash equivalents on the balance sheet of Borrower and its
Restricted Subsidiaries on or as of such date to (b) Annualized EBITDA of
Borrower and its Restricted Subsidiaries, on a consolidated basis; provided
that, at any time after (x) in connection with the Target Acquisition or with
respect to any acquisition that is a Material Acquisition in accordance with
clause (ii) of the definition thereof to which the United Kingdom City

 

 

 15

Code on Takeovers and Mergers (or any comparable laws, rules or regulations in
any other jurisdiction) applies, the date on which (i) the Rule 2.7 Announcement
is issued in connection with the Target Acquisition or (ii) a “Rule 2.7
announcement” of a firm intention to make an offer in respect of a target of
such Material Acquisition (or the equivalent notice under such comparable laws,
rules or regulations in such other jurisdiction) is issued or (y) in connection
with any acquisition that is a Material Acquisition in accordance with clause
(ii) of the definition thereof, the date a definitive agreement for such
Material Acquisition shall have been executed (or, in the case of a Material
Acquisition in the form of a tender offer or similar transaction, after the
offer shall have been launched) and prior to the consummation of such Material
Acquisition (or termination of the definitive documentation in respect thereof
(or such later date as such indebtedness ceases to constitute Acquisition Debt
as set forth in the definition of “Acquisition Debt”)), any Acquisition Debt to
the extent the proceeds of such Acquisition Debt are held in escrow or held on
the balance sheet of Borrower or any of its Restricted Subsidiaries (or an
Unrestricted Subsidiary, so long as, in the good faith determination of
Borrower, such Unrestricted Subsidiary is expected to become a Restricted
Subsidiary in connection with the consummation of such Material Acquisition)
shall be excluded from the determination of the Leverage Ratio.

 

“LIBOR” has the meaning set forth in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means, the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other comparable
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning set forth in Section 3.03(b).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent (in consultation with the Borrower), to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge or other security interest (including any
conditional sale or other title retention agreement, any financing lease or
Sale-Leaseback Transaction having substantially the same economic effect as any
of the foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction), including the interest
of a purchaser of accounts receivable; provided that Liens shall not include
ordinary and customary contractual set off rights.

 

“Loan” has the meaning set forth in Section 2.01(a) (collectively, the “Loans”).

 

“Loan Documents” means this Agreement, the Guarantee Agreement, each Note, each
Incremental Assumption Agreement, each Request for Extension of Credit, each
Compliance Certificate, each fee letter (including the Fee Letter) and each
other instrument or agreement from time to time delivered by any Loan Party
pursuant to this Agreement.

 

“Loan Parties” means Borrower and each of its Subsidiaries that is a party to a
Loan Document.

 

 

 16

“Major Event of Default” means an Event of Default arising from any of the
following with respect to Borrower and the Guarantors only (and not, for the
avoidance of doubt, (a) in relation to any other Subsidiary of Borrower or the
Target Group or (b) in respect of any obligation to procure any action by any
other Subsidiary of Borrower or the Target Group):

 

(i)       any circumstance constituting an Event of Default under Section
8.01(a);

 

(ii)       any circumstance constituting an Event of Default under Section
8.01(b);

 

(iii)       any circumstance constituting an Event of Default under Section
8.01(c), but solely as it relates to the failure to perform or observe any of
covenants set forth in Section 7.03 (Fundamental Changes);

 

(iv)       any circumstance constituting an Event of Default under Section
8.01(d), but solely as it relates to the failure to perform or observe any of
the covenants set forth in Section 6.04 (Preservation of Existence) but only
insofar as it refers to “existence” therein, 6.11(a) and (c)(ii) (only) (Scheme
and Offer), 7.01 (Liens), 7.05 (Anti-Corruption Laws and Sanctions) or 7.07
(Scheme and Offer);

 

(v)       any circumstance constituting an Event of Default under Section
8.01(e), but solely as it relates to the inaccuracy of any representation or
warranty set forth in Section 5.01 (Existence and Qualification; Compliance with
Laws), 5.02 (Power; Authorization; Enforceable Obligations), 5.03(a)(i), (ii)
and (iii) (No Legal Bar) (but only in respect of Section 5.03(iii) with respect
to any Contractual Obligation that is Indebtedness for borrowed money incurred
or issued by a Loan Party in an aggregate principal amount equal to or greater
than the Threshold Amount), 5.06 (Use of Proceeds) (solely with respect to the
second sentence thereof) or 5.08 (Target Acquisition Documents);

 

(vi)       any circumstance constituting an Event of Default under Section
8.01(g); and

 

(vii)       any circumstance constituting an Event of Default under Section
8.01(i) (but excluding, in relation to involuntary proceedings, any Event of
Default caused by a frivolous or vexatious (and, in either case, lacking in
merit) action, proceeding or petition in respect of which no order or decree in
respect of such involuntary proceeding shall have been entered).

 

“Material Acquisition” means any Acquisition (the “Subject Acquisition”) (i)
made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or (ii) that
has an Annualized Acquisition Cash Flow Value (as defined below) for the period
ended on the last day of the fiscal quarter most recently ended that is greater
than five percent (5%) of the Annualized EBITDA of Borrower and its Restricted
Subsidiaries, on a consolidated basis, for the same period. The “Annualized
Acquisition Cash Flow Value” is an amount equal to (a) the Annualized EBITDA of
the assets comprising the Subject Acquisition less (b) the Annualized EBITDA of
any assets disposed of by Borrower or any Restricted Subsidiary (other than to
Borrower or any Restricted Subsidiary) in connection with the Subject
Acquisition.

 

“Material Adverse Effect” means any set of circumstances or events which (a) has
or would reasonably be expected to have a material adverse effect upon the
validity or enforceability against Borrower or any Guarantor that is a
Significant Subsidiary of any Loan Document or (b) has had or would reasonably
be expected to have a material adverse effect on the ability of Borrower and
Guarantors, taken as a whole, to perform their payment obligations under any
Loan Document.

 

 

 17

“Material Debt” means Indebtedness for borrowed money incurred or issued by
Borrower in an aggregate principal amount equal to or greater than $500,000,000.

 

“Material Disposition” means any Disposition (the “Subject Disposition”) (i)
made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or (ii) that
has an Annualized Disposition Cash Flow Value (as defined below), for the period
ended on the last day of the fiscal quarter most recently ended that is greater
than five percent (5%) of the Annualized EBITDA of Borrower and its Restricted
Subsidiaries, on a consolidated basis, for the same period. The “Annualized
Disposition Cash Flow Value” is an amount equal to (a) the Annualized EBITDA of
the assets comprising the Subject Disposition less (b) the Annualized EBITDA of
any assets acquired by Borrower or any Restricted Subsidiary (other than from
Borrower or any Restricted Subsidiary) in connection with the Subject
Disposition.

 

“Materially Adverse Amendment” means a modification, amendment or waiver to or
of the terms or conditions of any Target Acquisition Document that is, when
compared to the terms and conditions that are included in the draft of the Rule
2.7 Announcement delivered pursuant to Section 4.01(c), materially prejudicial
to the interests of the Lenders (taken as a whole), it being acknowledged that
(a) a waiver of a pre-condition which then becomes a condition to be satisfied
in connection with the Target Acquisition or an increase to the price of the
Target Acquisition would not be materially prejudicial to the interests of the
Lenders (taken as a whole), and (b) any modification, amendment or waiver
required by the Takeover Code, the Panel, any other competent regulatory body or
by a court of competent jurisdiction shall not be a Materially Adverse
Amendment.

 

“Maturity Date” means the date that is 364 days following the Initial Closing
Date.

 

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 

Type of Action Minimum Amount Multiples in excess thereof Borrowing, prepayment
or Continuation of Loans £10,000,000 £1,000,000 Reduction of Commitments
£15,000,000 £2,500,000 Assignments £15,000,000 None

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc., or its successor, or if it is
dissolved or liquidated or no longer performs the functions of a securities
rating agency, such other nationally recognized securities rating agency agreed
upon by Borrower and Administrative Agent and approved by Required Lenders.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any event, the cash proceeds actually
received by Borrower or any of its Domestic Restricted Subsidiaries in respect
of such event, including any cash received in respect of any noncash proceeds,
but only as and when received, net of the sum, without duplication, of (a) all
fees and expenses incurred in connection with such event by Borrower and

 

 

 18

its Subsidiaries, (b) in the case of a sale, transfer, lease or other
disposition (including pursuant to a Sale-Leaseback Transaction) of an asset,
the amount of all payments required to be made by Borrower and its Subsidiaries
as a result of such event to repay debt for borrowed money secured by a Lien on
such asset and (c) the amount of all taxes paid (or reasonably estimated to be
payable) by Borrower and its Subsidiaries, and the amount of any reserves
established by Borrower and its Subsidiaries in accordance with GAAP or other
applicable accounting standards to fund purchase price adjustment,
indemnification and similar contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to the occurrence of such
event (as determined reasonably and in good faith by Borrower); provided that if
the amount of such reserves exceeds the amounts charged against such reserve,
then such excess, upon determination thereof, shall then constitute Net Cash
Proceeds.

 

“New Commitment” has the meaning set forth in Section 2.15(b).

 

“NBCU” means NBCUniversal Media, LLC, a Delaware limited liability company.

 

“Non-Excluded Taxes” has the meaning set forth in Section 3.01(a).

 

“Notes” means the collective reference to any promissory note evidencing Loans.

 

“Obligations” means all advances to, and debts, liabilities, and payment
obligations of, Borrower arising under any Loan Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Laws by
or against Borrower.

 

“Offer” means a public offer by, or made on behalf of, Borrower in accordance
with the Takeover Code and the provisions of the Companies Act for Borrower (or
a Subsidiary thereof, including Bidco) to acquire all of the shares of the
Target not owned, held or agreed to be acquired by Borrower (or a Subsidiary
thereof, including Bidco).

 

“Offer Documents” means (a) any Offer Press Release, (b) any document published
in accordance with the Takeover Code pursuant to which an Offer is made to the
shareholders of the Target (including, without limitation, any revision to an
Offer and any alternative Offer) and (c) any other document designated in
writing as such by Borrower and Administrative Agent.

 

“Offer Press Release” means a press release announcing, in compliance with Rule
2.7, a firm intention to make an Offer or, as the case may be, a switch to an
Offer in accordance with Section 8 of Appendix 7 to the Takeover Code.

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

“Outstanding Obligations” means, as of any date, and giving effect to making any
Extension of Credit requested on such date and all payments, repayments and
prepayments made on such date, (a) when reference is made to all Lenders, the
aggregate outstanding principal amount of all Loans and (b) when reference is
made to one Lender, the aggregate outstanding principal amount of all Loans made
by such Lender.

 

“Panel” means The Panel on Takeovers and Mergers established in 1968 and
designated as the supervisory authority in the United Kingdom to carry out
certain regulatory functions in relation to takeovers pursuant to the EU
Directive on Takeover Bids (2004/25/EC).

 

 

 19

“Participant Register” has the meaning set forth in Section 10.04(d).

 

“PATRIOT Act” has the meaning set forth in Section 10.24.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

 

“Permanent Financing” means the issuance of debt securities by Borrower or a
Subsidiary thereof, through a public offering or in a private placement, the
proceeds of which are used (in whole or in part) to consummate the Target
Acquisition or to replace or refinance some or all of the Loans.

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Borrower or any ERISA
Affiliate or to which Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lenders” has the meaning set forth in Section 6.02.

 

“Reference Statements” means (a) the audited consolidated financial statements
of Borrower and its Subsidiaries for the most recent fiscal year ended prior to
the Effective Date as to which such financial statements are available and (b)
the unaudited interim consolidated financial statements of Borrower and its
Subsidiaries for each quarterly period, if any, ended subsequent to the date of
the financial statements referenced in clause (a) above and prior to the
Effective Date as to which such financial statements are available.

 

“Refund Repayment Requirement” has the meaning set forth in Section 3.01(f).

 

“Register” has the meaning set forth in Section 2.07(b).

 

“Request for Extension of Credit” means, unless otherwise specified herein, with
respect to a Borrowing or Continuation of Loans, a written request substantially
in the form of Exhibit B or such other form as may be approved by the
Administrative Agent and the Borrower (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Required Lenders” means, as of any date of determination, Lenders (excluding
any Lender that is a Defaulting Lender, until all matters that caused such
Lender to be a Defaulting Lender have been remedied) holding more than 50% of
the sum of (x) the unused Commitments at such time and (y) the aggregate
principal amount of the Loans outstanding at such time.

 

 

 20

“Requisite Notice” means a notice delivered in accordance with Section 10.02.

 

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

 

Type of Action Applicable Time Date of Action Delivery of Request for Extension
of Credit for, or notice for, or determination of any LIBOR Screen Rate related
to:     Borrowing, prepayment or Continuation of Loans 10:00 a.m.

3 Business Days prior to such prepayment, Borrowing or Continuation

 

Determination of a LIBOR Screen Rate 11:00 a.m. (London Time) on the first
Business Day of such requested Borrowing or Continuation

 

Voluntary reduction in or termination of Commitments 11:00 a.m.   3 Business
Days prior to such reduction or termination Payments by Lenders or Borrower to
Administrative Agent 1:00 p.m. On the date payment is due

 

“Responsible Officer” means, as to any Person, the president, any vice
president, the controller, the chief financial officer, the treasurer or any
assistant treasurer of such Person and, solely for purposes of notices given
pursuant to Section 2, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document or certificate hereunder that is signed by a
Responsible Officer of a particular Loan Party shall be conclusively presumed to
have been authorized by all necessary corporate action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Group” means, collectively, Borrower and the Restricted
Subsidiaries.

 

“Restricted Subsidiary” means each Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Agreement” means that certain Credit Agreement dated as of May
26, 2016, by and among Comcast Corporation, the lenders party thereto, JPMorgan
Chase Bank, N.A., as administrative agent, Citibank, N.A., as syndication agent,
and Morgan Stanley MUFG Loan Partners, LLC (acting through Morgan Stanley Senior
Funding, Inc. and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), Wells Fargo and Mizuho Bank, Ltd., as co-documentation agents (as it may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time).

 

“Rule 2.7” means Rule 2.7 of the Takeover Code.

 

“Rule 2.7 Announcement” means (in relation to a Scheme) a Scheme Press Release
or (in relation to an Offer) an Offer Press Release.

 

 

 21

“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global, Inc.,
or its successor, or if it is dissolved or liquidated or no longer performs the
functions of a securities rating agency, such other nationally recognized
securities rating agency agreed upon by Borrower and Administrative Agent and
approved by Required Lenders.

 

“Sale-Leaseback Transaction” means any arrangement whereby Borrower or any
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, or Her
Majesty’s Treasury of the United Kingdom (b) any Person located, organized or
resident in a Sanctioned Country (except any U.S. Person with a location in a
Sanctioned Country pursuant to an OFAC license), or (c) any Person owned fifty
percent or more or Controlled by any Person or Persons described in clause (a)
or (b).

 

“Scheduled Unavailability Date” has the meaning set forth in Section 3.03(b).

 

“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act between the Target and the holders of the Target shares in relation to the
transfer of the entire issued share capital of the Target to Bidco (or another
Subsidiary of Borrower) as contemplated by a Scheme Circular (as such Scheme
Circular may be amended in accordance with the terms of this Agreement) as such
Scheme may from time to time be amended, added to, revised, renewed or waived in
accordance with this Agreement.

 

“Scheme Circular” means any circular to the shareholders of the Target to be
issued by the Target setting out the proposals for any Scheme.

 

“Scheme Documents” means (a) any Scheme Press Release, (b) the Scheme Circular
(if any) and (c) any other document designated in writing as such by Borrower
and Administrative Agent.

 

“Scheme Effective Date” means the date on which a copy of the High Court order
sanctioning a Scheme is duly filed on behalf of the Target with the Registrar of
Companies in accordance with section 899 of the Companies Act.

 

“Scheme Press Release” means a press release to be issued by or on behalf of
Borrower or the Target announcing, in compliance with Rule 2.7, a firm intention
to make an offer which is to be implemented by means of a Scheme or, as the case
may be, a switch to a Scheme in accordance with Section 8 of Appendix 7 of the
Takeover Code.

 

 

 22

“Significant Subsidiary” means (i) for so long as each shall remain a Guarantor
hereunder, Comcast Cable and NBCU and (ii) any other Restricted Subsidiary whose
Annualized EBITDA was greater than 5% of the Annualized EBITDA of Borrower and
its Restricted Subsidiaries, on a consolidated basis, for the period of two
fiscal quarters ended on the last day of the fiscal quarter most recently ended,
or whose assets comprised more than 5% of the total assets of Borrower and its
Restricted Subsidiaries, on a consolidated basis, as of the last day of the
fiscal quarter most recently ended.

 

“Sterling” and “£” means lawful money of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrower.

 

“Syndication Agent” has the meaning set forth in the introductory paragraph
hereto.

 

“Takeover Code” means the City Code on Takeovers and Mergers (as amended) issued
by the Panel.

 

“Target” means Sky plc, incorporated in England and Wales with registered number
02247735.

 

“Target Acquisition” means the acquisition by Borrower or one of its
Subsidiaries (which may include Bidco) of at least a majority of the share
capital of the Target. For the avoidance of doubt, the Target Acquisition may,
at Borrower’s election, involve acquisition of greater than a majority of the
share capital of the Target and may be consummated in several stages.

 

“Target Acquisition Certificate” means a certificate substantially in the form
of Exhibit G, properly completed and signed by a Responsible Officer of
Borrower.

 

“Target Acquisition Documents” means any Rule 2.7 Announcement, any Offer
Documents, any Scheme Documents and any other document designated in writing by
Borrower and Administrative Agent as a “Target Acquisition Document” from time
to time.

 

“Target Group” means the Target and its Subsidiaries.

 

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement dated
as of April 25, 2018, by and among Comcast Corporation, the lenders party
thereto, Bank of America, as administrative agent, and Wells Fargo, as
syndication agent.

 

“Threshold Amount” means $500,000,000.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Borrower or any of its Subsidiaries in connection with the Transactions.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party and any Borrowings hereunder (at any time), (b) the execution,
delivery and performance by each Loan Party of

 

 

 23

the Loan Documents (as defined in the Term Loan Credit Agreement) to which it is
to be a party and the borrowing of the Loans (as defined in the Term Loan Credit
Agreement) on the Initial Closing Date or at any time thereafter, (c) the
execution, delivery and performance by each Loan Party of any amendments or
modifications to the Revolving Credit Agreement undertaken in connection with
the Target Acquisition and any other documents executed in connection with any
such amendments or modifications, (d) any Permanent Financing transaction and/or
the incurrence of any other interim financing for the Target Acquisition and any
refinancing thereof, (e) the consummation of the Target Acquisition (including
any acquisition of Target shares after the Initial Closing Date) and (f) the
payment of the Transaction Costs.

 

“Unrestricted Subsidiary” means any Subsidiary of Borrower designated as an
“Unrestricted Subsidiary” from time to time in accordance with Section 6.08.
Until so designated, each Subsidiary of Borrower shall be a Restricted
Subsidiary.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 10.20(a).

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“WFS” means Wells Fargo Securities LLC.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02       Use of Certain Terms.

 

(a)       All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
or thereto, unless otherwise defined therein.

 

(b)       As used herein, unless the context requires otherwise, the masculine,
feminine and neuter genders and the singular and plural include one another.

 

(c)       The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to the applicable Loan Document as a whole
and not to any particular provision thereof. The term “including” is by way of
example and not limitation. References herein to a Section, subsection or clause
shall, unless the context otherwise requires, refer to the appropriate Section,
subsection or clause in this Agreement.

 

(d)       The term “or” is disjunctive; the term “and” is conjunctive. The term
“shall” is mandatory; the term “may” is permissive.

 

1.03       Accounting Terms. All accounting terms not specifically or completely
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time in the United States; provided that if Borrower notifies Administrative
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision, then (a) regardless of
whether such any such notice is given before or after such change in GAAP or the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied

 

 

 24

immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith and
(b) Administrative Agent and Borrower shall negotiate in good faith to determine
such adjustments and amendments to the applicable terms and definitions as to
make them consistent with the intent hereof, and promptly upon Borrower and
Administrative Agent reaching such agreement, Administrative Agent shall notify
Lenders of such adjustments and amendments, which shall be conclusive and
effective as amendments hereunder, unless Required Lenders object to such
adjustments within 30 days of receipt of notice.

 

Each Compliance Certificate shall be prepared in accordance with this Section
1.03, except for the exclusion of Unrestricted Subsidiaries from the
calculations therein. Notwithstanding anything to the contrary contained herein,
references herein to “Borrower and its Restricted Subsidiaries on a consolidated
basis” shall be deemed to refer to Borrower and its Restricted Subsidiaries
without taking into account the results or financial position of any
Unrestricted Subsidiary and without taking into account any interest of Borrower
or any of its Restricted Subsidiaries in any Unrestricted Subsidiary. Without
limiting the foregoing, for purposes of determining compliance with any
provision of this Agreement and any related definitions, the determination of
whether a lease is to be treated as an operating lease or capital lease shall be
made without giving effect to any change in GAAP that becomes effective on or
after the date hereof that would require operating leases to be treated
similarly to capital leases, including as a result of the implementation of
proposed ASU Topic 840, or any successor or similar proposal. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Borrower or any Subsidiary at
“fair value”, as defined therein.

 

1.04       Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

 

1.05       Exhibits and Schedules. All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

 

1.06       References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall include all amendments, restatements,
extensions, supplements and other modifications thereto (unless prohibited by
any Loan Document), and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.07       Pro Forma Calculations. For the purposes of calculating Annualized
EBITDA of Borrower and its Restricted Subsidiaries, on a consolidated basis, for
any period (a “Test Period”), (i) if at any time from the period commencing on
the first day of such Test Period and ending on the last day of such Test Period
(or, in the case of any pro forma calculation required to be made pursuant
hereto in respect of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary that is a Material Disposition or the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary that is a Material
Acquisition, ending on the date such Material Disposition or Material
Acquisition is consummated after giving effect thereto), Borrower or any
Restricted Subsidiary shall have made any Material Disposition,

 

 

 25

the Annualized EBITDA for such Test Period shall be reduced by an amount equal
to the Annualized EBITDA (if positive) for such Test Period attributable to the
assets which are the subject of such Material Disposition or increased by an
amount equal to the Annualized EBITDA (if negative) for such Test Period
attributable to such assets; (ii) if during such Test Period Borrower or any
Restricted Subsidiary shall have made a Material Acquisition, Annualized EBITDA
of Borrower and its Restricted Subsidiaries, on a consolidated basis, for such
Test Period shall be calculated after giving pro forma effect thereto (including
the incurrence or assumption of any Indebtedness in connection therewith) as if
such Material Acquisition (and the incurrence or assumption of any such
Indebtedness) occurred on the first day of such Test Period; and (iii) if during
such Test Period any Person that subsequently became a Restricted Subsidiary or
was merged with or into Borrower or any Restricted Subsidiary since the
beginning of such Test Period shall have entered into any Material Disposition
or Material Acquisition that would have required an adjustment pursuant to
clause (i) or (ii) above if made by Borrower or a Restricted Subsidiary during
such Test Period, Annualized EBITDA of Borrower and its Restricted Subsidiaries,
on a consolidated basis, for such Test Period shall be calculated after giving
pro forma effect thereto as if such Material Disposition or Material Acquisition
occurred on the first day of such Test Period. For the purposes of this section,
whenever pro forma effect is to be given to a Material Disposition or Material
Acquisition and the amount of income or earnings related thereto, the pro forma
calculations shall be determined in good faith by a Responsible Officer of
Borrower. Comparable adjustments shall be made in connection with any
determination of Annualized EBITDA.

 

1.08       Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto; provided that the foregoing shall not apply to any
liability arising out of the bad faith, willful misconduct or gross negligence
of the Administrative Agent.

 

SECTION 2

THE COMMITMENTS AND EXTENSIONS OF CREDIT

 

2.01       Amount and Terms of Commitments.

 

(a)       Subject to the terms and conditions set forth in this Agreement,
during the Certain Funds Period and prior to the Maturity Date, each Lender
severally agrees to make and Continue loans (each such loan, a “Loan”) in
Sterling to the Borrower in an aggregate amount not to exceed such Lender’s
Commitment at such time. Loans borrowed pursuant to this Section 2.01(a) and
repaid or prepaid may not be reborrowed. Upon the making of any Loan by a
Lender, such Lender’s Commitment shall be permanently reduced by the principal
amount of such Loan.

 

(b)       Notwithstanding the foregoing, the Loans hereunder shall be available
to be drawn on no more than three occasions (in the aggregate) during the
Certain Funds Period; provided that in the event that any Lender shall have
failed to make any Loan required to be made by it under Section 2.01, and the
Borrower shall request an additional borrowing of Loans, the Borrower shall not
be deemed to have requested an additional Borrowing.

 

2.02       Procedure for Borrowings.

 

(a)       Borrower may request a Borrowing of Loans in a Minimum Amount therefor
by (A) telephone, or (B) delivering a Request for Extension of Credit therefor
by Requisite Notice to Administrative Agent not later than the Requisite Time
therefor; provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Request for Extension of

 

 

 26

Credit. All Borrowings shall constitute Eurodollar Rate Loans. Requests for
Borrowings may be made contingent on the closing of the Target Acquisition (or a
portion of the Target Acquisition).

 

(b)       Following receipt of a Request for Extension of Credit, Administrative
Agent shall promptly notify each Lender by Requisite Notice of its Applicable
Percentage thereof. Each Lender (subject to clause (d) below) shall make the
funds for its Loan available to Administrative Agent at Administrative Agent’s
Office not later than the Requisite Time therefor on the Business Day specified
in such Request for Extension of Credit. Upon satisfaction of the applicable
conditions set forth in Section 4.02, all funds so received shall be made
available to Borrower in like funds received.

 

(c)       The failure of any Lender to make any Loan on any date shall not
relieve any other Lender of any obligation to make a Loan on such date, but the
Commitments of the Lenders are several and no Lender shall be responsible for
the failure of any other Lender to so make its Loan. Borrower shall have the
right to replace any Lender which fails to make a Loan when obligated to do so
in accordance with Section 10.21.

 

(d)       Each Lender may, at its option, make any Loan available to Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of Borrower to repay such Loan in accordance with the terms of this Agreement;
provided, further that, for the avoidance of doubt, Borrower shall not be
required to pay a greater amount under the increased costs provisions (including
yield protection and taxes) of Section 3 hereof than it would have paid in the
absence of the exercise of such option.

 

2.03       [Reserved].

 

2.04       [Reserved].

 

2.05       Reduction or Termination of Commitments.

 

(a)       Upon Requisite Notice to Administrative Agent not later than the
Requisite Time therefor, Borrower may at any time and from time to time, without
premium or penalty, permanently and irrevocably reduce or terminate any of the
Commitments. Any such Requisite Notice may state that such Requisite Notice is
conditioned on the effectiveness of other credit facilities or other financing
transactions, in which case such Requisite Notice may be revoked by Borrower (by
written notice to Administrative Agent on or prior to the specified effective
time) if such condition is not satisfied. Any such reduction or termination
shall be accompanied by payment of all accrued and unpaid commitment fees with
respect to the portion of the Commitments being reduced or terminated.
Administrative Agent shall promptly notify Lenders of any such request for
reduction or termination of the Commitments. Each Lender’s Commitment shall be
reduced pro rata by the amount of such reduction.

 

(b)       Subject to Section 2.05(c) below, the Commitments then outstanding
shall be automatically and permanently reduced in an amount equal to (i) 100% of
the Net Cash Proceeds actually received by Borrower in connection with any
Equity Issuance, (ii) 100% of the Net Cash Proceeds actually received by
Borrower or any of its Domestic Restricted Subsidiaries in connection with any
Debt Issuance or (iii) 100% of the Net Cash Proceeds actually received by
Borrower or any of its Domestic Restricted Subsidiaries in connection with any
Asset Sale; provided that if Borrower or any of its Domestic Restricted
Subsidiaries receives proceeds that would otherwise constitute Net Cash Proceeds
from an Asset Sale, Borrower or such Domestic Restricted Subsidiary may reinvest
any portion of such proceeds in the business of Borrower or any of its
Subsidiaries and, in such case, such

 

 

 27

proceeds shall only constitute Net Cash Proceeds to the extent not so reinvested
(or committed to be reinvested) within the 180-day period following receipt of
such proceeds.

 

(c)       Any Net Cash Proceeds contemplated to be applied to reduce the
Commitments pursuant to Section 2.05(b) above shall first be applied to prepay
the outstanding Loans, if any, pursuant to Section 2.06(b) until the amount of
Loans outstanding is $0, and any remaining amounts shall be applied to reduce
the Commitments pursuant to Section 2.05(b).

 

(d)       Unless previously terminated, the Commitments shall permanently
terminate in full at 11:59 p.m. (New York City time) on the earlier of (i) the
Maturity Date and (ii) the Certain Funds Termination Date (after giving effect
to any Borrowings made or to be made on the Certain Funds Termination Date).

 

2.06       Prepayments and Repayments of Loans.

 

(a)       Upon Requisite Notice to Administrative Agent not later than the
Requisite Time therefor, Borrower may at any time and from time to time
voluntarily prepay Loans made to it in part in the Minimum Amount therefor or in
full without premium or penalty. Administrative Agent will promptly notify each
relevant Lender thereof and of such Lender’s percentage of such prepayment. Any
such Requisite Notice may state that such Requisite Notice is conditioned on the
consummation of any portion of the Target Acquisition or any other transaction,
including the establishment of other credit facilities or the consummation of
any other financing transactions, in which case such Requisite Notice may be
revoked by Borrower (by written notice to Administrative Agent on or prior to
the specified effective time) if such condition is not satisfied. Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with the costs set forth in Section 3.05.

 

(b)       Within five Business Days of Borrower’s receipt of any Net Cash
Proceeds on or after the Initial Closing Date, Borrower shall prepay the Loans
in an aggregate amount equal to (i) 100% of the Net Cash Proceeds actually
received by Borrower in connection with any Equity Issuance, (ii) 100% of the
Net Cash Proceeds actually received by Borrower or any of its Domestic
Restricted Subsidiaries in connection with any Debt Issuance or (iii) 100% of
the Net Cash Proceeds actually received by Borrower or any of its Domestic
Restricted Subsidiaries in connection with any Asset Sale; provided that if
Borrower or any of its Domestic Restricted Subsidiaries receives proceeds that
would otherwise constitute Net Cash Proceeds from an Asset Sale, Borrower or
such Domestic Restricted Subsidiary may reinvest any portion of such proceeds in
the business of Borrower or any of its Subsidiaries and, in such case, such
proceeds shall only constitute Net Cash Proceeds to the extent not so reinvested
(or committed to be reinvested) within the 180-day period following receipt of
such proceeds. Any prepayment of a Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required to
be paid pursuant to Section 3.05. Any Loans that are prepaid pursuant to this
Section 2.06(b) may not be reborrowed.

 

(c)       Borrower shall pay to Administrative Agent for the ratable account of
each Lender, on the Maturity Date, the aggregate principal amount of the Loans
then outstanding.

 

(d)       Each prepayment and repayment of Loans by Borrower pursuant to this
Section 2.06 shall be made in the same currency in which such Loans were made.

 

2.07       Documentation of Loans.

 

(a)       Upon the request of any Lender made through Administrative Agent, a
Lender’s Loans may be evidenced by one or more Notes of Borrower, instead of or
in addition to its loan

 

 

 28

accounts or records. Each such Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower to pay any amount
owing with respect to the Obligations.

 

(b)       Administrative Agent shall maintain, at Administrative Agent’s Office,
a register for the recordation of the names and addresses of Lenders and the
Commitments and Extensions of Credit of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall maintain the Register, acting, solely for
this administrative purpose only, as a non-fiduciary agent for Borrower (it
being acknowledged and agreed that Administrative Agent and each Administrative
Agent-Related Person, in such capacity, shall constitute Indemnitees under
Section 10.13).

 

(c)       Administrative Agent shall record in the Register the Commitment and
Loans from time to time of each Lender, and each repayment or prepayment in
respect thereof. Any recordation shall be conclusive and binding on Borrower and
each Lender, absent manifest error.

 

(d)       Each Lender shall record on its internal loan accounts or records (and
may record on the Note(s) held by such Lender) the amount of each Loan made by
it and each payment in respect thereof; provided that the failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Commitment or Outstanding Obligations; and provided, further, that in
the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern, absent manifest error.

 

(e)       Borrower, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders of the corresponding
Commitments and Extensions of Credit listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Extensions of Credit shall
be effective, in each case, unless and until an Assignment and Assumption
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent and recorded in the Register. Prior to such recordation,
all amounts owed with respect to the applicable Commitment or Outstanding
Obligations shall be owed to the Lender listed in the Register as the owner
thereof, and any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is listed in the
Register as a Lender shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding Commitments or Outstanding
Obligations.

 

2.08       Continuation Option.

 

(a)       Borrower may irrevocably request a Continuation of Loans on any
Business Day in a Minimum Amount therefor by delivering a Request for Extension
of Credit therefor by Requisite Notice to Administrative Agent not later than
the Requisite Time therefor.

 

(b)       Unless Borrower pays all amounts due under Section 3.05, if any, a
Eurodollar Rate Loan may be Continued only on the last day of the Interest
Period for such Eurodollar Rate Loan.

 

(c)       Administrative Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Eurodollar Rate Loan upon determination of the
same.

 

 

 29

2.09       Interest.

 

(a)       Subject to subsection (b) below, and unless otherwise specified
herein, Borrower hereby promises to pay interest on the unpaid principal amount
of each Loan made to it (before and after default, before and after maturity,
before and after judgment and before and after the commencement of any
proceeding under any Debtor Relief Laws) from the date borrowed until paid in
full (whether by acceleration or otherwise) on each Applicable Payment Date at a
rate per annum equal to the Eurodollar Rate for the Interest Period in effect
for such Borrowing plus the Applicable Amount.

 

(b)       If any amount payable by Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), Borrower hereby
promises to pay interest (after as well as before entry of judgment thereon to
the extent permitted by law) on such amount at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be payable upon demand.

 

(c)       On any Business Day, Borrower may call Administrative Agent and
request information as to the then current Eurodollar Rate, and Administrative
Agent shall provide such information.

 

2.10       Fees.

 

(a)       Commitment Fee. Borrower shall pay to Administrative Agent, for the
account of each Lender pro rata according to its Applicable Percentage, a
commitment fee equal to the Applicable Amount times the average daily amount of
such Lender’s Commitment then outstanding, subject to adjustment as set forth in
Section 2.14(a). The commitment fee shall accrue at all times from and including
the date that is 45 days after the Effective Date until (and shall be due and
payable on) the earlier of (x) with respect to any Commitments, the date on
which such Commitments have terminated, including pursuant to any Borrowing or
otherwise in accordance with Section 2.05 and (y) the Certain Funds Termination
Date. The commitment fee shall accrue at all applicable times, including at any
time during which one or more conditions in Section 4 are not met.

 

(b)       Duration Fees. Borrower agrees to pay to the Administrative Agent for
the account of each Lender a duration fee in an amount equal to (i) 0.50% of the
aggregate principal amount of the Loans of such Lender outstanding on the date
which is ninety (90) days after the Initial Closing Date, due and payable on
such 90th day (or if such day is not a Business Day, the next succeeding
Business Day); (ii) 0.75% of the aggregate principal amount of the Loans of such
Lender outstanding on the date which is one hundred eighty (180) days after the
Initial Closing Date, due and payable on such 180th day (or if such day is not a
Business Day, the next succeeding Business Day), and (iii) 1.00% of the
aggregate principal amount of the Loans of such Lender outstanding on the date
which is two hundred seventy (270) days after the Initial Closing Date, due and
payable on such 270th day (or if such day is not a Business Day, the next
succeeding Business Day).

 

(c)       Other Fees. Borrower agrees to pay to Administrative Agent and the
other parties hereto (and their respective Affiliates) the fees in the amounts
and on the dates previously agreed to in writing by Borrower and such parties
(or their respective Affiliates).

 

2.11       Computation of Interest and Fees. Computation of interest and all
fees shall be calculated on the basis of a year of 360 days or, in the case of
any amounts denominated in Sterling, 365 days and the actual number of days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or

 

 

 30

such portion is paid; provided that any Loan that is repaid on the same day on
which it is made shall bear interest for one day.

 

2.12       Making Payments.

 

(a)       Except as otherwise provided herein, all payments by Borrower or any
Lender hereunder shall be made to Administrative Agent at Administrative Agent’s
Office not later than the Requisite Time for such type of payment. All payments
received after such Requisite Time shall be deemed received on the next
succeeding Business Day for purposes of the calculation of interest and fees,
but not for purposes of determining whether a Default has occurred. All payments
of principal and interest shall be made in immediately available funds in
Sterling. All fees due hereunder (excluding fees pursuant to Section 2.10(a))
shall be payable in Dollars. All fees due pursuant to Section 2.10(a) shall be
payable in Sterling. All payments by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.

 

(b)       Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with Section 2.12(a) available in like funds received as follows: (i)
if payable to Borrower, by crediting a deposit account designated from time to
time by Borrower to Administrative Agent by Requisite Notice, and (ii) if
payable to any Lender, by wire transfer to such Lender at its Lending Office. If
such conditions are not so satisfied, Administrative Agent shall return any
funds it is holding to the Lenders making such funds available, without
interest.

 

(c)       Subject to the definition of “Interest Period,” if any payment to be
made by Borrower shall come due on a day other than a Business Day, payment
shall instead be considered due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest and fees.

 

(d)       Subject to Section 4.04, unless Borrower or any Lender has notified
Administrative Agent, prior to the Requisite Time any payment to be made by it
is due, that it does not intend to remit such payment, Administrative Agent may,
in its sole and absolute discretion, assume that Borrower or such Lender, as the
case may be, has timely remitted such payment and may, in its sole and absolute
discretion and in reliance thereon, make such payment available to the Person
entitled thereto. If such payment was not in fact remitted to Administrative
Agent in immediately available funds, then:

 

(i) If Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by Administrative
Agent to such Lender to the date such amount is repaid to Administrative Agent
at the Federal Funds Rate; and

 

(ii) If any Lender failed to make such payment, Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount upon Administrative Agent’s
demand therefor, Administrative Agent promptly shall notify Borrower, and
Borrower shall pay such corresponding amount to Administrative Agent following
the Certain Funds Termination Date. Administrative Agent also shall be entitled
to recover interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by Administrative Agent to
Borrower to the date such corresponding

 

 

 31

amount is recovered by Administrative Agent, (A) from such Lender at a rate per
annum equal to the Federal Funds Rate, and (B) from Borrower, at a rate per
annum equal to the interest rate applicable to such Borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which Administrative Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

(e)       If Administrative Agent or any Lender is required at any time to
return to Borrower, or to a trustee, receiver, liquidator, custodian or any
official under any proceeding under Debtor Relief Laws, any portion of a payment
made by Borrower, each Lender shall, on demand of Administrative Agent, return
its share of the amount to be returned, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate.

 

2.13       Funding Sources. Nothing in this Agreement shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

2.14       Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)       Fees set forth in Section 2.10(a) shall cease to accrue on the
unfunded portion of the Commitments of such Defaulting Lender;

 

(b)       To the extent permitted by applicable Law, any voluntary prepayment of
Loans shall, if Borrower so directs at the time of making such voluntary
prepayment, be applied to the Loans of other Lenders as if such Defaulting
Lender had no Loans outstanding and the Aggregate Exposure of such Defaulting
Lender in respect of its Commitment were zero; and

 

(c)       The Aggregate Exposure of such Defaulting Lender shall not be included
in determining whether all Lenders or Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or
modification pursuant to Section 10.01); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender and in any event, no such
amendment, modification, or waiver shall increase the Commitments or the
principal amount of any Loans of such Defaulting Lender, extend the maturity
date applicable thereto or decrease the rate of interest (including any
commitment fees) payable in respect thereof without the consent of such
Defaulting Lender.

 

2.15       Increase in Aggregate Commitments.

 

(a)       Borrower may, from time to time on or prior to the Initial Closing
Date, by notice to Administrative Agent, request that the aggregate amount of
the Commitments be increased by a minimum amount equal to £10,000,000 or an
integral multiple of £1,000,000 in excess thereof (each, a “Commitment
Increase”), to be effective as of a date, which shall be on or prior to the
Initial Closing Date, as specified in the related notice to Administrative Agent
(such date, the “Increase Date”). Borrower may, in its sole discretion, offer
any such Commitment Increase to one or more existing Lenders or one or more
Eligible Assignees.

 

(b)       The notice provided by Borrower to Administrative Agent pursuant to
clause (a) above shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed

 

 

 32

Increase Date, (iii) the identity of each existing Lender and each Eligible
Assignee to whom Borrower proposes any portion of such Commitment Increase be
allocated and the amounts of such allocations (provided that any existing Lender
approached to provide all or a portion of the Commitment Increase may elect or
decline, in its sole discretion, to provide such portion of the Commitment
Increase) and (iv) the date (which shall be earlier than the Increase Date) by
which such existing Lenders and such Eligible Assignees must commit to an
increase in the amount of their respective Commitments (the “Commitment Date”).
Each existing Lender that is approached to participate in such requested
Commitment Increase (if any) (each an “Increasing Lender”) and each Eligible
Assignee that accepts an offer to participate in a requested Commitment Increase
in accordance with Section 2.15(a) (if any) (each such Eligible Assignee, an
“Assuming Lender”) shall, in its sole discretion, give written notice to
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Commitment (each, an “Increased Commitment”) or
provide a new Commitment (each, a “New Commitment”), as applicable (and any
failure by any such Lender or Eligible Assignee, as applicable, to respond to
such request for a Commitment Increase shall be deemed to be a rejection by such
Lender or Eligible Assignee, as applicable, of such request).

 

(c)       On each Increase Date, (i) Borrower and each applicable Increasing
Lender and Assuming Lender shall execute and deliver to Administrative Agent an
agreement in form and substance reasonably satisfactory to Administrative Agent
(each, an “Incremental Assumption Agreement”) to evidence the Increased
Commitment of such Increasing Lender and the New Commitment of such Assuming
Lender, as applicable, (ii) each Assuming Lender shall become a Lender party to
this Agreement as of such Increase Date and the Commitment of each Increasing
Lender for such requested Commitment Increase shall be so increased by such
amount as of such Increase Date and (iii) Schedule 2.01 to this Agreement shall
be deemed amended to reflect such Commitment Increase. Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement.

 

(d)       Notwithstanding the foregoing, no Commitment Increase shall become
effective under this Section 2.15 unless on the applicable Increase Date after
giving effect to the Commitment Increase, no Event of Default shall have
occurred and be continuing.

 

(e)       Notwithstanding the terms of Section 10.01, any Incremental Assumption
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Administrative Agent and Borrower, to
implement the provisions of this Section 2.15, a copy of which shall be made
available to each Lender.

 

(f)       This Section shall supersede any provisions in Section 10.01 or
Section 10.06 to the contrary.

 

SECTION 3

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)       To the extent permitted by Law, any and all payments by or on account
of Borrower to or for the account of any Lender Party under any Loan Document
shall be made free and clear of and without deduction or withholding for or on
account of any and all present or future income, stamp or other taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
now or hereafter imposed, levied, collected, withheld or assessed and all
interest,

 

 

 33

additions to tax, or penalties with respect thereto, excluding, (w) in the case
of a Lender Party, taxes imposed on or measured by its net income, and franchise
taxes (imposed in lieu of net income taxes) imposed on it, (I) by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Lender Party is organized or maintains a Lending Office, or (II) by reason of
any present or former connection between such Lender Party and the jurisdiction
imposing such taxes, other than solely as a result of this Agreement or any Note
or any transaction contemplated thereby, (x) with respect to each Lender Party,
taxes imposed by reason of any present or former connection between such Lender
Party and the jurisdiction imposing such taxes, other than solely as a result of
this Agreement or any Note or any transaction contemplated hereby, (y) in the
case of a Lender Party organized under the Laws of a jurisdiction outside the
United States (other than an assignee pursuant to a request by Borrower under
Section 3.06(b)), any withholding tax that is imposed on amounts payable to such
Lender Party at the time such Lender Party becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender Party’s
failure to comply with Section 10.20, except to the extent that such Lender
Party (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to this Section and (z)
withholding taxes imposed pursuant to FATCA (all non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities imposed on or with respect to any payment made by or on account
of any obligation of any Loan Party under any Loan Document being hereinafter
referred to as “Non-Excluded Taxes”). If Borrower or Administrative Agent shall
be required by any Laws to deduct any Non-Excluded Taxes from or in respect of
any sum payable under any Loan Document to any Lender Party, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
such Lender Party receives an amount equal to the sum it would have received had
no such deductions been made, (ii) Borrower or Administrative Agent shall make
such deductions or withholdings, (iii) Borrower or Administrative Agent shall
pay the full amount deducted or withheld to the relevant taxation authority or
other authority in accordance with applicable Laws and (iv) with respect to all
withholding taxes, within 30 days after the date of such payment by Borrower,
Borrower shall furnish to Administrative Agent (who shall forward the same to
such Lender Party) the original or a certified copy of a receipt evidencing
payment thereof.

 

(b)       In addition, Borrower agrees to pay, or at the option of
Administrative Agent timely reimburse it for the payment of, any and all present
or future stamp, court, documentary, intangible, recording, filing or other
similar taxes, charges or levies which arise from any payment made by it under
any Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document except any such
taxes that are imposed with respect to an assignment by the Lender (hereinafter
referred to as “Other Taxes”).

 

(c)       Borrower agrees to indemnify each Lender Party for the full amount of
Non-Excluded Taxes and Other Taxes (including any Non-Excluded Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by such Lender Party with respect to any Loan or Loan Document and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto; provided, however, that Borrower shall not be obligated to
indemnify such recipient pursuant to this Section 3.01 in respect of interest,
penalties and other liabilities attributable to any Non-Excluded Taxes or Other
Taxes, if such interest, penalties other liabilities are attributable to the
gross negligence or willful misconduct of such Lender Party. After a Lender
Party learns of the imposition of Non-Excluded Taxes or Other Taxes, such Lender
will act in good faith to promptly notify Borrower of its obligations hereunder.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

 

 34

(d)       Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Non-Excluded Taxes or Other Taxes attributable to such Lender (but only to the
extent that Borrower has not already indemnified Administrative Agent for such
Non-Excluded Taxes or Other Taxes and without limiting the obligation of
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.04 relating to the maintenance of a
Participant Register and (iii) any excluded Taxes described in Section 3.01(a)
that are attributable to such Lender, in each case, that are payable or paid by
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant taxation
authority. A certificate as to the amount of such payment or liability delivered
to any Lender by Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Administrative Agent to the Lender from any other source
against any amount due to Administrative Agent under this paragraph (d).

 

(e)       Notwithstanding anything to the contrary contained in this Section
3.01, all obligations of Borrower to any Lender under this Section 3.01 shall be
subject to, and conditioned upon such Lender’s compliance with its obligations,
if any, under Section 10.20.

 

(f)       If any Lender Party determines, in its sole discretion exercised in
good faith, that it has received a refund from a relevant taxing or governmental
authority in respect of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay over such refund
to Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section 3.01 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that in the event such Lender Party is required to repay any
or all of such refund to such Governmental Authority (a “Refund Repayment
Requirement”), Borrower, upon the request of such Lender Party, agrees to repay
to such Lender Party the full amount of such Refund Repayment Requirement (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority). This subsection shall not be construed to require any Lender Party
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to Borrower or any other Person.

 

3.02       Illegality. If any Lender determines that any Laws have made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Sterling in the applicable offshore
interbank market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to Borrower through
Administrative Agent, the obligation of such Lender to make Eurodollar Rate
Loans shall be suspended until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, Borrower shall, upon demand from such Lender
(with a copy to Administrative Agent), prepay all Eurodollar Rate Loans of such
Lender or convert such Eurodollar Rate Loans into Loans that bear interest based
upon a rate for short term borrowings of Sterling determined in a customary
manner in good faith by the Administrative Agent and reasonably acceptable to
Borrower, either on the last day of the Interest Period thereof, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such

 

 

 35

notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

 

3.03       Inability to Determine Eurodollar Rates.

 

(a)       If, in connection with any Request for Extension of Credit, (a)
Administrative Agent determines that (i) deposits in Sterling are not being
offered to banks in the applicable offshore interbank market for Sterling for
the applicable amount and Interest Period of the requested Eurodollar Rate Loan
or (ii) adequate and reasonable means do not exist for determining the
underlying interest rate for such Eurodollar Rate Loan, or (b) Required Lenders
determine that such underlying interest rate does not adequately and fairly
reflect the cost to Lenders of funding such Eurodollar Rate Loan, Administrative
Agent will promptly notify Borrower and all Lenders. Thereafter, the obligation
of Lenders to make or maintain such Eurodollar Rate Loan shall be suspended
until Administrative Agent revokes such notice. Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing or, failing that, be
deemed to have converted such request into a request for a Borrowing of Loans
that bears interest based upon a rate for short term borrowings of Sterling
determined in a customary manner in good faith by the Administrative Agent and
reasonably acceptable to Borrower in the amount specified therein.

 

(b)       Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

 

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate reasonably acceptable to the Borrower and the
Administrative Agent (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities
for such alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
any such amendment shall become effective at 5:00 p.m. (New York City time) on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

 

 

 36

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods). Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Loans that
bears interest based upon a rate for short term borrowings of Sterling
determined in a customary manner in good faith by the Administrative Agent and
reasonably acceptable to Borrower in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

3.04       Increased Cost and Reduced Return; Capital Adequacy.

 

(a)       If any Lender Party determines that the adoption of any Law or any
change in any Law or in the interpretation thereof effective after the date
hereof:

 

(i) Subjects such Lender Party to any tax (excluding taxes described in clauses
(w), (y) and (z) of Section 3.01(a), Non-Excluded Taxes and Other Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto with
respect to any Eurodollar Rate Loans or its obligation to make Eurodollar Rate
Loans;

 

(ii) Imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge, or similar requirement (other than the reserve requirement
utilized in the determination of the Eurodollar Rate) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities or
commitments of, such Lender Party (including its Commitment); or

 

(iii) Imposes on such Lender Party or on the offshore interbank market any other
condition, cost or expense (other than taxes) affecting this Agreement or any of
such extensions of credit or liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to such Lender
Party of making, Continuing, or maintaining any Eurodollar Rate Loans or to
reduce any sum received or receivable by such Lender Party under this Agreement
with respect to any Eurodollar Rate Loans, then from time to time upon demand of
such Lender Party (with a copy of such demand to Administrative Agent), Borrower
shall pay to such Lender Party such additional amounts as will compensate such
Lender Party for such increased cost or reduction.

 

(b)       If any Lender Party determines that the adoption of any Law or any
change in any Law or in the interpretation thereof effective after the date
hereof, including in regard to capital adequacy and liquidity, has the effect of
reducing the rate of return on the capital of such Lender Party or compliance by
such Lender Party (or its Lending Office) or any corporation controlling such
Lender Party as a consequence of such Lender Party’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
liquidity and such Lender Party’s desired return on capital and desired
liquidity levels), then from time to time upon demand of such Lender Party (with
a copy to Administrative Agent), Borrower shall pay to such Lender Party such
additional amounts as will compensate such Lender Party for such reduction.

 

 

 37

(c)       Notwithstanding anything herein to the contrary (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted, issued or implemented.

 

3.05       Breakfunding Costs. Subject to Section 3.06(a), upon demand of any
Lender (with a copy to Administrative Agent) from time to time, Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any
actual loss, cost or expense incurred by it as a result of:

 

(a)       Any Continuation, payment or prepayment by Borrower of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such
Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise); or

 

(b)       Any failure by Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Rate Loan) to prepay, borrow or Continue any
Eurodollar Rate Loan on the date or in the amount notified by Borrower;

 

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

 

3.06       Matters Applicable to all Requests for Compensation.

 

(a)       A certificate of Administrative Agent or any Lender claiming
compensation under this Section 3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of clearly
demonstrable error; provided that such certificate (i) sets forth with
reasonable specificity the calculation of the amount to be paid, (ii) states
that Administrative Agent or such Lender, as applicable, is treating
substantially all similarly situated borrowers in a manner that is consistent
with the treatment afforded Borrower hereunder, (iii) is delivered within 90
days of the later of the date of the event giving rise to such compensation and
the date Administrative Agent or such Lender knew or, with the exercise of
reasonable care, should have known of the requirements for such compensation,
and (iv) confirms (in the case of a claim for compensation under Section 3.01 or
Section 3.04) that either a change in Administrative Agent’s Office or Lending
Office, as the case may be, of Administrative Agent or such Lender, as the case
may be, would not have eliminated the request for compensation or that such
change would have been otherwise disadvantageous to Administrative Agent or such
Lender, as the case may be. In determining the amount of such compensation,
Administrative Agent or any Lender may use any reasonable averaging and
attribution methods.

 

(b)       Upon any Lender becoming prohibited from making, maintaining or
funding Eurodollar Rate Loans pursuant to Section 3.02, or upon any Lender
making a claim for compensation under Section 3.01 or Section 3.04, Borrower may
remove or replace such Lender in accordance with Section 10.21.

 

3.07       Survival. All of Borrower’s obligations under this Section 3 shall
survive termination of the Commitments and payment in full of all Obligations.

 

 

 38

SECTION 4
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

 

4.01       Conditions Precedent to Effective Date. This Agreement shall become
effective upon the satisfaction, on or before June 30, 2018, of the conditions
precedent set forth in this Section 4.01:

 

(a)       Receipt by Administrative Agent of each of the following, each of
which shall be originals, facsimiles or pdf copies unless otherwise specified,
each properly executed by a Responsible Officer of the applicable Loan Party,
each dated on, or in the case of third party certificates, recently before, the
Effective Date and each in form and substance reasonably satisfactory to
Administrative Agent:

 

(i) executed counterparts of (a) this Agreement, executed and delivered by
Borrower, Administrative Agent and each Person listed on Schedule 2.01 and (b)
the Guarantee Agreement, executed and delivered by each Guarantor (provided that
the requirements of this clause (i) may be satisfied by customary written
evidence reasonably satisfactory to Administrative Agent (which may include
electronic transmission of a signed signature page) that such party has signed a
counterpart to this Agreement or the Guarantee Agreement (as applicable));

 

(ii) a certificate of each Loan Party, dated the Effective Date and executed by
a secretary, assistant secretary or Responsible Officer thereof, which shall (A)
certify that attached thereto are (x) a true and complete copy of the
certificate or articles of incorporation, formation or organization of such Loan
Party certified by the relevant authority of its jurisdiction of organization,
which certificate or articles of incorporation, formation or organization of
such Loan Party attached thereto have not been amended (except as attached
thereto) since the date reflected thereon, (y) a true and correct copy of the
by-laws or operating, management, partnership or similar agreement of such Loan
Party, together with all amendments thereto as of the Effective Date and such
by-laws or operating, management, partnership or similar agreement are in full
force and effect and (z) a true and complete copy of the resolutions or written
consent, as applicable, of its board of directors, board of managers, sole
member or other applicable governing body authorizing the execution, delivery
and performance of the Loan Documents, and, in the case of Borrower, the
borrowings and other obligations thereunder, which resolutions or consent have
not been modified, rescinded or amended (other than as attached thereto) and are
in full force and effect, and (B) identify by name and title and bear the
signatures of the officers, managers, directors or authorized signatories of
such Loan Party authorized to sign the Loan Documents to which such Loan Party
is a party on the Effective Date;

 

(iii) a certificate signed by a Responsible Officer of Borrower certifying that
(A) the representations and warranties made by Borrower herein, or which are
contained in any certificate, document or financial or other statement furnished
at any time under or in connection herewith or therewith, shall be correct in
all material respects on and as of the Effective Date, (B) no Default or Event
of Default shall have occurred and be continuing and (C) that there has been no
event or circumstance since the date of the Reference Statements which has a
Material Adverse Effect;

 

(iv) opinions of counsel to Borrower in form and substance reasonably
satisfactory to Administrative Agent; and

 

 

 39

(v) all information requested by the Arrangers in writing at least ten Business
Days prior to the Effective Date, to the extent necessary to enable such Lender
to identify Borrower and Guarantors to the extent required for compliance with
the PATRIOT Act or other “know your customer” rules and regulations (which
requested information shall have been received at least three (3) Business Days
prior to the Effective Date).

 

(b)       With respect to any fees due and payable on or before the Effective
Date pursuant to the Fee Letter, either (i) such fees shall have been paid or
(ii) arrangements satisfactory to Administrative Agent and the Arrangers shall
have been made with respect to the payment of such fees.

 

(c)       Administrative Agent shall have received a copy, in substantially
final form and in form and substance reasonably satisfactory to Administrative
Agent, of the Rule 2.7 Announcement.

 

4.02       Conditions Precedent to Borrowings. The agreement of each Lender to
make Extensions of Credit requested to be made by it is subject solely to the
satisfaction, in each case on or before the Certain Funds Termination Date, of
the applicable conditions precedent set forth in this Section 4.02:

 

(a)       The Effective Date shall have occurred.

 

(b)       With respect to the initial Extension of Credit hereunder,
Administrative Agent shall have received a Target Acquisition Certificate.

 

(c)       Administrative Agent shall have received evidence that all fees
required to be paid on or prior to the date of such Extension of Credit pursuant
to the Fee Letter have been or shall be paid on or prior to such date (or other
arrangements satisfactory to Administrative Agent and the Arrangers shall have
been made with respect to the payment of such fees).

 

(d)       No Major Event of Default shall have occurred and be continuing or
would result from the proposed Extension of Credit to be made on such date.

 

(e)       It shall not be illegal for any Lender to lend and there is no
injunction, restraining order or equivalent prohibiting any Lender from funding
its portion of such Loans; provided, that such Lender has used commercially
reasonable efforts to fund its such Loans through an Affiliate of such Lender
not subject to such legal restriction; provided, further, that the occurrence of
such event in relation to one Lender shall not relieve any other Lender of its
obligations hereunder.

 

4.03       Determinations Under Sections 4.01 and 4.02. For purposes of
determining compliance with the conditions specified in Sections 4.01 or 4.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the Effective
Date or the date of any Extension of Credit, as applicable, specifying its
objection thereto. Administrative Agent (or its counsel) shall promptly notify
the Lenders and Borrower in writing of the occurrence of the Effective Date and
of the occurrence of the Initial Closing Date, which writings shall be
conclusive and irrevocable.

 

4.04       Actions by Lenders During Certain Funds Period. Notwithstanding (x)
anything to the contrary in this Agreement or any other Loan Document or (y)
that any condition set forth in Section 4.01 or Section 4.02 may subsequently be
determined not to have been satisfied, during the

 

 

 40

Certain Funds Period to the extent prior to the Maturity Date (unless (i) a
Major Event of Default has occurred and is continuing or, in respect of clause
(c) below, would result therefrom, (ii) in respect of clause (c) below, the
conditions set forth in Section 4.02, as applicable, are not satisfied or
(iii) it becomes illegal for any Lender to maintain its Commitment; provided
that such Lender has used commercially reasonable efforts to maintain its
Commitment through an Affiliate of such Lender not subject to a legal
restriction and that the occurrence of such event in relation to one Lender
shall not enable any other Lender to cancel its Commitment), each Lender shall
comply with its obligations to fund Loans under the Loan Documents and no Lender
shall:

 

(a)       subject to Section 2.05(b), Section 2.05(c) and Section 2.06(b),
cancel any of its Commitments;

 

(b)       rescind, terminate or cancel any Loan Document or exercise any similar
right or remedy or make or enforce any claim under any Loan Document it may have
to the extent to do so would prevent or limit the funding of a Borrowing;

 

(c)       refuse to fund any Loan in respect of its outstanding Commitment;

 

(d)       exercise any right of set-off or counterclaim in respect of any Loan
to the extent to do so would prevent or limit the funding of any Borrowing; or

 

(e)       subject to Section 2.05(b), Section 2.05(c) and Section 2.06(b),
cancel, accelerate or cause repayment or prepayment of any amounts owing under
any Loan Document to the extent to do so would prevent or limit the funding of
any Borrowing;

 

provided that immediately upon the expiration of the Certain Funds Period all
such rights, remedies and entitlements shall be available to the Lenders
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

 

Subject to Section 4.04. Borrower represents and warrants to Administrative
Agent and Lenders that:

 

5.01       Existence and Qualification; Compliance with Laws. Each of Borrower
and its Restricted Subsidiaries (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the state of its organization, except, with respect
to any Restricted Subsidiary that is not a Loan Party, to the extent that the
failure to be so organized, formed, validly existing or in good standing does
not have a Material Adverse Effect, and (b) is in compliance with all Laws,
except to the extent that noncompliance does not have a Material Adverse Effect.

 

5.02       Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority and the legal right to execute, deliver and perform each
Loan Document to which it is a party, and has taken all necessary organizational
action to authorize the execution, delivery and performance of each Loan
Document to which it is a party. Except for such consents, authorizations,
filings or other acts which have been duly made or obtained and are in full
force and effect, no consent or authorization of, filing with, or other act by
or in respect of any Governmental Authority is required for the due execution,
delivery or performance of this Agreement or any of the other Loan Documents,
except

 

 

 41

as would not reasonably be expected to have a material adverse effect on the
validity or enforceability of this Agreement or the Guarantee Agreement. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto, and constitutes a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

5.03       No Legal Bar. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which it is a party do not and will not (a)
violate or conflict with, or result in a breach of, or require any consent under
(i) such Loan Party’s organizational documents, (ii) any applicable Laws which
has a Material Adverse Effect or (iii) any Contractual Obligation, license or
franchise of any Loan Party or by which any Loan Party or its property is bound
or subject, in each case with respect to this clause (iii), which has a Material
Adverse Effect or (b) constitute a default under any such Contractual
Obligation, license or franchise which has a Material Adverse Effect.

 

5.04       Financial Statements; No Material Adverse Effect.

 

(a)       The Reference Statements fairly present, in all material respects, the
financial condition of Borrower and its consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)       From December 31, 2017 to the Effective Date and the Initial Closing
Date, there has been no event or circumstance which has a Material Adverse
Effect.

 

5.05       Litigation. Except as disclosed in Borrower’s public filings prior to
the Effective Date, no litigation, investigation or proceeding of or before an
arbitrator or Governmental Authority is pending or, to the knowledge of
Borrower, threatened by or against Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that has a Material
Adverse Effect.

 

5.06       Use of Proceeds. Borrower will use the proceeds of the Loans solely
to finance a portion of the Transactions, which, for the avoidance of doubt, may
include a Borrowing of Loans after the Initial Closing Date but prior to the
consummation of the intended acquisition of certain Target shares. No part of
the proceeds of any Extensions of Credit hereunder will be used for “purchasing”
or “carrying” “margin stock” as so defined in a manner which violates, or which
would be inconsistent with, the provisions of Regulations T, U, or X of the
Board of Governors of the Federal Reserve System.

 

5.07       Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and Borrower, its Subsidiaries and to the knowledge of Borrower its
officers, directors, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) Borrower, any Subsidiary or, to the knowledge of Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of Borrower, any agent of Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

 

 

 42

5.08       Target Acquisition Documents.

 

(a)       In the case of an Offer, the Offer Press Release and the Offer
Documents contain all material terms of the Offer (taken as a whole) as at the
date on which they were published.

 

(b)       In the case of a Scheme, the Scheme Press Release and the Scheme
Documents contain all the material terms of the Scheme (taken as a whole) as at
the date on which they were published.

 

SECTION 6

AFFIRMATIVE COVENANTS

 

Subject to Section 4.04, so long as any Obligation remains unpaid, or any
portion of the Commitments remains outstanding, Borrower shall, and shall
(except in the case of Borrower’s reporting covenants), cause each Restricted
Subsidiary to:

 

6.01       Financial Statements. Deliver to Administrative Agent and Lenders, in
form and detail satisfactory to Administrative Agent:

 

(a)       As soon as available but in any event within 105 days after the end of
each fiscal year of Borrower, consolidated balance sheets as at the end of such
fiscal year and related consolidated statements of income and cash flows for
such fiscal year of Borrower and its consolidated Subsidiaries and certified by
a Responsible Officer of Borrower, setting forth in comparative form the figures
for the previous fiscal year, all in reasonable detail, audited and accompanied
by a report and opinion of independent certified public accountants of
nationally recognized standing reasonably acceptable to Administrative Agent,
which report and opinion shall not be subject to any “going concern”
qualification or qualifications as to the scope of the audit.

 

(b)       As soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower ending
after the Effective Date, consolidated balance sheets as at the end of such
fiscal quarter, and related consolidated statements of income and cash flows for
such fiscal quarter and for the portion of Borrower’s fiscal year then ended, of
Borrower and its consolidated Subsidiaries, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of Borrower and its consolidated Subsidiaries in
accordance with GAAP, subject only to pro forma adjustments and normal year-end
audit adjustments.

 

(c)       Financial statements and other documents required to be delivered
pursuant to this Section 6.01 or Section 6.02(b) may be delivered electronically
and if so delivered, shall be deemed to have been delivered (i) to the extent
such documents are included in materials otherwise filed with the U.S.
Securities and Exchange Commission, when such filing is available to the Lenders
on EDGAR or (ii) in any case, on the date on which such documents are posted on
Borrower’s behalf on an Internet website to which each Lender and Administrative
Agent has access.

 

6.02       Certificates, Notices and Other Information. Deliver to
Administrative Agent in form and detail satisfactory to Administrative Agent:

 

 

 43

(a)       No later than the date required for the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate (which shall include reconciliation of certain financial information
with respect to the Restricted Group) signed by a Responsible Officer of
Borrower, which Compliance Certificate shall set forth the necessary adjustments
to exclude the Indebtedness and EBITDA attributed to Unrestricted Subsidiaries
from the calculations set forth therein and shall give pro forma effect to
Material Acquisitions and Material Dispositions in accordance with Section 1.07;

 

(b)       Promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which Borrower may file
or be required to file with the Securities and Exchange Commission under
Sections 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to Administrative Agent pursuant hereto;

 

(c)       Promptly after a Responsible Officer of Borrower obtaining knowledge
of the occurrence thereof, notice of any Default or Event of Default specifying
the nature thereof and what action Borrower has taken, is taking or proposes to
take with respect thereto;

 

(d)       Promptly after a Responsible Officer of Borrower obtaining knowledge
of the occurrence thereof, notice of any ERISA Event that has a Material Adverse
Effect; and

 

(e)       Promptly after such request, such other data and information as from
time to time may be reasonably requested by Administrative Agent or any Lender
through Administrative Agent (it being understood that Borrower and its
Subsidiaries shall not be required to provide any information or documents that
are subject to confidentiality provisions, the nature of which prohibit such
disclosure, or would violate any attorney-client privilege).

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Confidential Information, they shall be treated as set
forth in Section 10.17); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information. Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

6.03       Payment of Taxes. Pay and discharge when due all taxes, assessments
and governmental charges or levies imposed on it or on its income or profits or
any of its property, except for any such tax, assessment, charge or levy which
is being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on its books in accordance with

 

 

 44

GAAP, and except for such payments which, if not paid, do not in the aggregate,
have a Material Adverse Effect.

 

6.04       Preservation of Existence. Preserve and maintain its existence,
licenses, permits, rights, franchises and privileges necessary or desirable in
the normal conduct of its business, except where failure to do so does not have
a Material Adverse Effect, and except that nothing in this Section 6.04 shall
prohibit any transaction permitted by Section 7.03.

 

6.05       Compliance With Laws. Comply with the requirements of all applicable
Laws and orders of any Governmental Authority, noncompliance with which has a
Material Adverse Effect.

 

6.06       Inspection Rights. At any time during regular business hours, upon
reasonable notice, and as often as reasonably requested, but subject to Section
10.17, permit Administrative Agent or any Lender, or any employee, agent or
representative thereof, to examine (and during the existence of an Event of
Default, make copies and abstracts from) the records and books of account of
Borrower and its Restricted Subsidiaries and to visit and inspect their
properties and to discuss their affairs, finances and accounts with any of their
officers and key employees; provided that, other than during the continuance of
an Event of Default, no more than one such examination, visit or inspection
shall occur during any calendar year. Notwithstanding the foregoing, it is
understood and agreed that Borrower and its Subsidiaries shall not be required
to provide or otherwise allow access to any information or documents that are
subject to confidentiality provisions, the nature of which prohibit such
disclosure, or would violate any attorney-client privilege.

 

6.07       Keeping of Records and Books of Account. Keep, in all material
respects, proper books of record and account, in which entries shall be made
sufficient to permit the preparation of consolidated financial statements in
accordance with GAAP.

 

6.08       Designation of Unrestricted Subsidiaries. So long as no Default or
Event of Default exists or arises as a result thereof and subject to the next
succeeding sentence, Borrower may from time to time designate a Restricted
Subsidiary as an Unrestricted Subsidiary or designate an Unrestricted Subsidiary
as a Restricted Subsidiary; provided that Borrower shall (a) provide
Administrative Agent written notification of such designation prior to or
concurrently therewith (which written notification Administrative Agent will
promptly forward to Lenders), (b) if such designation is a Material Acquisition
(in the case of the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary) or a Material Disposition (in the case of the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary), within 10 Business Days
after such notification, deliver to Administrative Agent a certificate, in form
reasonably acceptable to Administrative Agent, demonstrating pro-forma
compliance (in accordance with Section 1.07) with Section 7.06 immediately prior
to and after giving effect to such designation and (c) not designate as an
Unrestricted Subsidiary any Guarantor that is a Significant Subsidiary and that
guarantees Material Debt unless such Guarantor is simultaneously released from
its guarantee of such Material Debt. Notwithstanding anything to the contrary
contained herein, (w) each Guarantor shall at all times be a Restricted
Subsidiary for all purposes hereunder unless such Guarantor is simultaneously
released as a Guarantor upon such designation as contemplated pursuant to
Section 6.10, (x) unless designated as an Unrestricted Subsidiary in compliance
with clause (y) below, each Cable Subsidiary shall at all times be a Restricted
Subsidiary for all purposes hereunder, (y) Borrower may designate a Cable
Subsidiary as an Unrestricted Subsidiary at any time when the Leverage Ratio
(calculated after giving pro forma effect to such designation) is less than or
equal to 4.50 to 1.00 and (z) on and after March 28, 2018, Borrower shall not
designate any Existing Restricted Subsidiary as an Unrestricted Subsidiary to
the extent that after giving effect to such designation, the Annualized EBITDA
(as of the last day of the most recently ended fiscal quarter prior to such
designation) of all such Existing Restricted Subsidiaries so designated as
Unrestricted Subsidiaries on and

 

 

 45

after March 28, 2018 would exceed 15.0% of the Annualized EBITDA of Borrower and
its Restricted Subsidiaries for the period of two fiscal quarters ended on the
last day of the fiscal quarter most recently ended prior to March 28, 2018.
Borrower hereby designates the Subsidiaries listed on Schedule 6.08 as
Unrestricted Subsidiaries.

 

6.09       Anti-Corruption Laws and Sanctions. Borrower will maintain in effect
and enforce policies and procedures reasonably designed to promote compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

6.10       Guarantors. Any time after the Effective Date, Borrower may cause any
of its Subsidiaries to guarantee the Obligations of Borrower hereunder by
delivering to Administrative Agent an Assumption Agreement to the Guarantee
Agreement, in form set forth on Annex 1 to the Guarantee Agreement and executed
by such proposed Guarantor. If, at any time following the Effective Date, a
Guarantor ceases to be a Restricted Subsidiary (including as a result of a
redesignation of such Restricted Subsidiary as an Unrestricted Subsidiary) or
ceases to be a Subsidiary, in each case as a result of a transaction not
otherwise prohibited hereunder, then such Guarantor’s guarantee of the
Obligations shall be automatically released and such Guarantor shall be
automatically released from its obligations under the Guarantee Agreement.  In
addition, if Borrower elects by notice in writing to Administrative Agent to
cause such Guarantor to be released from its guarantee of the Obligations, and a
Responsible Officer of Borrower certifies in writing that immediately after
giving effect to such release, no Default or Event of Default shall have
occurred and be continuing, then immediately upon the delivery of such notice
and certification to Administrative Agent such Guarantor’s guarantee of the
Obligations shall be automatically released and such Guarantor shall be
automatically released from its obligations under the Guarantee Agreement. 
Notwithstanding the foregoing, no Guarantor that is a Significant Subsidiary and
that guarantees any Material Debt may be released from the Guarantee Agreement
and its Guarantee Obligation thereunder, including as a result of being
designated as an Unrestricted Subsidiary, unless such Guarantor is
simultaneously released from its guarantee of such Material Debt. Administrative
Agent shall execute such documents as Borrower shall reasonably request to
evidence the release contemplated by this Section 6.10. 

 

6.11       Scheme and Offer. Borrower agrees that from the Effective Date,
Borrower will (and will procure that Bidco will):

 

(a)       comply in all material respects with:

 

(i) the Takeover Code; and

 

(ii) all other applicable laws and regulations in relation to any Offer or
Scheme,

 

in each case in relation to the Target Acquisition and, subject to any waivers
or dispensations granted by the Panel, the U.S. Securities and Exchange
Commission or any other applicable regulator;

 

(b)       promptly provide Administrative Agent with such information as it may
reasonably request regarding the Target Acquisition subject to confidentiality
limitations and except to the extent it is prohibited by law or regulation from
doing so; and

 

(c)       deliver to Administrative Agent as soon as reasonably practicable
after it is published copies of:

 

(i) each Offer Document and any Scheme Documents; and

 

 

 46

(ii) each Rule 2.7 Announcement (each of which shall include terms and
conditions which are (taken as a whole) not materially prejudicial to the
interests of the Lenders (taken as a whole) when compared to those included in
the draft Rule 2.7 Announcement delivered pursuant to Section 4.01(c), it being
acknowledged that a waiver of a pre-condition which then becomes a condition to
be satisfied in connection with the Target Acquisition or an increase to the
price of the Target Acquisition will not be materially prejudicial to the
interests of the Lenders (taken as a whole); provided that Borrower may modify
or amend any term or condition of any Offer or Scheme to the extent required by
the Code, the Panel, any other competent regulatory body or by a court of
competent jurisdiction).

 

SECTION 7

NEGATIVE COVENANTS

 

Subject to Section 4.04, so long as any Obligations remain unpaid, or any
portion of the Commitments remains outstanding:

 

7.01       Liens. Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, incur, assume or suffer to exist, any
Lien securing Indebtedness for borrowed money (including without duplication
Guaranty Obligations in respect thereof) upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except:

 

(a)       Liens pursuant to any Loan Document;

 

(b)       Liens existing on the date hereof securing Indebtedness for borrowed
money (including without duplication Guaranty Obligations in respect thereof)
that does not exceed $750,000,000 in the aggregate, and any renewals or
extensions thereof, provided that such Liens are not extended to cover any other
property, assets or revenues;

 

(c)       Liens in favor of Borrower or any Restricted Subsidiary;

 

(d)       Liens on “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System);

 

(e)       Liens on property acquired (by purchase, merger or otherwise) after
the date hereof, existing at the time of acquisition thereof (but not created in
anticipation thereof), or placed thereon (at the time of such acquisition or
within 180 days of such acquisition to secure a portion of the purchase price
thereof), and any renewals or extensions thereof, so long as the Indebtedness
secured thereby is permitted hereby; provided that such Liens do not and are not
extended to cover any other property;

 

(f)       To the extent constituting Liens securing Indebtedness for borrowed
money (including without duplication Guaranty Obligations in respect thereof),
Liens under Sale-Leaseback Transactions, and any renewals or extensions thereof,
so long as the Indebtedness secured thereby does not exceed $1,000,000,000 in
the aggregate;

 

(g)       Liens arising in connection with asset securitization transactions, so
long as the aggregate outstanding principal amount of the obligations secured
thereby does not exceed $2,000,000,000 at any one time;

 

 

 47

(h)       Liens not otherwise permitted hereby which secure Indebtedness
incurred pursuant to Asset Monetization Transactions;

 

(i)       (A) Liens on any assets of the Target Group which Liens (i) are
existing as of the Final Closing Date, (ii) are not incurred to secure
indebtedness financing the Target Acquisition and (iii) do not extend to other
assets other than (x) after acquired property that is automatically subject to
such Lien, (y) proceeds and products of such property and any replacement,
improvement, accessions or additions thereto and (B) any modification,
replacement, refinancing, renewal or extension of such Lien; and

 

(j)       other Liens, so long as the aggregate outstanding principal amount of
the Indebtedness for borrowed money (including without duplication Guaranty
Obligations in respect thereof) secured thereby does not exceed at any time an
amount equal to (x) 15% of Consolidated Net Tangible Assets minus (y) the
amount, if any, of any unsecured Indebtedness incurred by any Restricted
Subsidiary that is not a Guarantor pursuant to Section 7.02.

 

7.02       Non-Guarantor Subsidiary Indebtedness. Borrower shall not permit any
of its Restricted Subsidiaries that are not Guarantors to create, incur, assume
or permit to exist any Indebtedness, except

 

(a)       Indebtedness existing on the date hereof, in an aggregate amount not
in excess of (i) the aggregate amount of the Asset Monetization Transactions set
forth on Schedule A plus (ii) $2,000,000,000, and all extensions, renewals and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof;

 

(b)       Indebtedness of any Restricted Subsidiary to Borrower or any other
Restricted Subsidiary;

 

(c)       (A) Indebtedness of the Target Group that (i) is existing as of the
Final Closing Date and (ii) is  not incurred to finance the Target Acquisition
and (B) any modification, replacement, refinancing, renewal or extension of such
Indebtedness; and

 

(d)       Indebtedness in an aggregate principal amount for all such Restricted
Subsidiaries that are not Guarantors not exceeding at any time (x) 15% of
Consolidated Net Tangible Assets minus (y) the amount, if any, of Indebtedness
for borrowed money (including without duplication Guaranty Obligations in
respect thereof) of any Loan Party secured pursuant to Section 7.01(j)).

 

7.03       Fundamental Changes. (a) Borrower shall not (A) merge or consolidate
with or into any Person or (B) liquidate, wind-up or dissolve itself or (C)
sell, transfer or dispose of all or substantially all of its assets, provided
that nothing in this Section 7.03 shall be construed to prohibit Borrower from
reincorporating in another jurisdiction permitted by clause (iii) below,
changing its form of organization or merging into, or transferring all or
substantially all of its assets to, another Person so long as:

 

(i) either (x) Borrower shall be the surviving entity with substantially the
same assets immediately following the reincorporation or reorganization or (y)
the surviving entity or transferee (the “Successor Corporation”) shall,
immediately following the merger or transfer, as the case may be, (A) have
substantially all of the assets of Borrower immediately preceding the merger or
transfer, as the case may be, (B) have duly assumed all of Borrower’s
obligations hereunder and under the other Loan Documents in form and substance
satisfactory to Administrative Agent (and, if requested

 

 

 48

by Administrative Agent, the Successor Corporation shall have delivered an
opinion of counsel as to the assumption of such obligations) and (C) either (I)
have then-effective ratings (or implied ratings) published by Moody’s or S&P
applicable to such Successor Corporation’s senior, unsecured,
non-credit-enhanced, long term indebtedness for borrowed money, which ratings
shall be either Baa3 or higher (if assigned by Moody’s) or BBB- or higher (if
assigned by S&P) or (II) be acceptable to Required Lenders;

 

(ii) immediately after giving effect to such transaction no Default or Event of
Default shall have occurred and be continuing; and

 

(iii) Borrower or a Successor Corporation’s jurisdiction of organization shall
be a state within in the United States of America or the District of Columbia.

 

(b)       Borrower and its Restricted Subsidiaries, taken as a whole, shall
continue to operate cable, media and other communications businesses as its
primary lines of business.

 

Notwithstanding anything to the contrary herein, for the avoidance of doubt,
this Section 7.03 shall not apply to the Target Acquisition or any transactions
undertaken to implement the Target Acquisition, in accordance with the Offer
Documents or the Scheme Documents and the Target Acquisition shall be permitted
hereunder.

 

7.04       ERISA. Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, at any time permit (a) any Plan to (i)
engage in any non-exempt “prohibited transaction” (as defined in Section 4975 of
the Code) or (ii) fail to comply with ERISA or any other Laws applicable to a
Plan or (b) the occurrence of any ERISA Event; which, with respect to each event
described in clauses (a) or (b) above, has a Material Adverse Effect.

 

7.05       Anti-Corruption Laws and Sanctions. Borrower will not request any
Borrowing and Borrower shall not use, and shall not make available to its
Subsidiaries and its or their respective directors, officers, employees and
agents, the proceeds of any Borrowing (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent such activities, business or transaction are not prohibited
by any Sanctions applicable to Borrower or any of its Subsidiaries, or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

7.06       Financial Covenant. Borrower shall not permit the Leverage Ratio as
of the end of any fiscal quarter of Borrower ending after the Initial Closing
Date to be greater than 5.75 to 1.00.

 

7.07       Scheme and Offer.

 

(a)       Except as consented to by the Required Lenders in writing (such
consent not to be unreasonably withheld, conditioned or delayed), Borrower shall
not (and shall procure that Bidco shall not) amend, treat as satisfied or waive
any term or condition of an Offer or a Scheme set out in the relevant Target
Acquisition Document other than any such amendment, treatment or waiver which is
not a Materially Adverse Amendment; provided that Borrower may amend, treat as
satisfied or waive any term or condition of an Offer or a Scheme to the extent
required by the Takeover Code, the Panel, any other competent regulatory body or
by a court of competent jurisdiction.

 

 

 49

(b)       In the case of an Offer, Borrower shall not (and shall procure that
Bidco shall not) declare any Offer unconditional as to acceptances until the
Acceptance Condition shall have been satisfied.

 

SECTION 8
EVENTS OF DEFAULT AND REMEDIES

 

8.01       Events of Default. Subject to Section 4.04, any one or more of the
following events shall constitute an Event of Default:

 

(a)       Borrower fails to pay any principal on any of its Outstanding
Obligations (other than fees) on the date when due; or

 

(b)       Borrower fails to pay any interest on any of its Outstanding
Obligations, or any commitment fees, within five days after the date when due;
or fails to pay any other fees or amount payable to Administrative Agent or any
Lender under any Loan Document within five days after the date when due or, if
applicable, after demand is made for the payment thereof; or

 

(c)       Any default occurs in the observance or performance of any agreement
contained in Section 6.02(c), 7.03 or 7.06; or

 

(d)       Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsections (a), (b) or (c) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after notice thereof to Borrower from Administrative Agent or any
Lender; or

 

(e)       Any representation or warranty by any Loan Party in this Agreement or
any other Loan Document or any Compliance Certificate proves to have been
incorrect in any material respect when made or deemed made; or

 

(f)       (i) Borrower or any Restricted Subsidiary (x) defaults in any payment
when due (giving effect to any stated grace periods) of principal of or interest
on any Indebtedness (other than the Obligations) having an aggregate principal
amount in excess of the Threshold Amount or (y) defaults in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Obligations) or contained in any instrument or agreement
evidencing, securing or relating thereto, and as a consequence, Indebtedness
having an aggregate principal amount in excess of the Threshold Amount shall
have become due (automatically or otherwise) or shall have been required to be
redeemed prior to its stated maturity (provided that to the extent that any
acceleration referred to in the preceding provisions of this Section 8.01(f) is
duly rescinded by the required holders of the applicable Indebtedness, such
acceleration shall cease to be an Event of Default hereunder, unless and except
to the extent that Administrative Agent has theretofore exercised remedies
hereunder pursuant to Section 8.02), or (ii) Borrower or any Guarantor shall
generally not pay its debts as they become due or shall admit in writing its
inability to pay its debts as they mature; or

 

(g)       The Guarantee Agreement, at any time after its execution and delivery
and for any reason other than the agreement of Required Lenders or all Lenders,
as may be required hereunder, or satisfaction in full of all the Obligations,
ceases to be in full force and effect or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any material
respect; or a Guarantor denies in writing that it has any or further liability
or obligation under the Guarantee Agreement, or purports to revoke, terminate or
rescind the Guarantee Agreement in writing; or

 

 

 50

(h)       A final non-appealable judgment against Borrower or any of its
Significant Subsidiaries is entered for the payment of money (which is not
covered by insurance) in excess of the Threshold Amount if such judgment remains
unsatisfied without procurement of a stay of execution for 60 calendar days
after the date of entry of such judgment; or

 

(i)       Borrower or any of its Significant Subsidiaries institutes or consents
to the institution of any proceeding under Debtor Relief Laws, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under Debtor Relief Laws relating to any such
Person or to all or any part of its property is instituted without the consent
of that Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

 

(j)       There occurs any Change of Control.

 

8.02       Remedies Upon Event of Default. Without limiting any other rights or
remedies of Administrative Agent or Lenders provided for elsewhere in this
Agreement, or the other Loan Documents, or by applicable Law, or in equity, or
otherwise (but subject in all cases to Section 4.04):

 

(a)       Upon the occurrence, and during the continuance, of any Event of
Default, Administrative Agent may, with the consent of the Required Lenders, and
(subject to the terms of Section 9) shall, upon the request of Required Lenders,
declare all or any part of the unpaid principal of all Loans, all interest
accrued and unpaid thereon and all other amounts payable under the Loan
Documents to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without protest, presentment, notice of
dishonor, demand or further notice of any kind, all of which are expressly
waived by Borrower.

 

(b)       If (x) following the expiration of the Certain Funds Period, any Event
of Default described in Section 8.01(i) occurs or (y) during the Certain Funds
Period, an Event of Default described in Section 8.01(i) occurs that is a Major
Event of Default, then:

 

(i) the Commitments and all other obligations of Administrative Agent or Lenders
shall automatically terminate without notice to or demand upon Borrower, which
is expressly waived by Borrower; and

 

(ii) the unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be immediately due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower.

 

(c)       Upon the occurrence of any Event of Default, Administrative Agent may,
with the consent of the Required Lenders, and (subject to the terms of Section
9) shall, upon the request of Required Lenders, protect, exercise and enforce
against Borrower the rights and remedies of Administrative Agent and Lenders
under the Loan Documents and such other rights and remedies as are provided by
Law or equity.

 

(d)       The order and manner in which Administrative Agent’s and Lenders’
rights and remedies are to be exercised shall be determined by Administrative
Agent or Required Lenders in their sole and absolute discretion. Regardless of
how a Lender may treat payments for the purpose of its

 

 

 51

own accounting, for the purpose of computing the Obligations hereunder, payments
received during the existence of an Event of Default shall be applied first, to
costs and expenses (including Attorney Costs) incurred by Administrative Agent
and each Lender (to the extent that each Lender has a right to reimbursement
thereof pursuant to the Loan Documents), second, to the payment of accrued and
unpaid interest on the Obligations to and including the date of such
application, third, to the payment of, or as cash collateral for, the unpaid
principal of the Obligations, and fourth, to the payment of all other amounts
(including fees) then owing to Administrative Agent and Lenders under the Loan
Documents, in each case paid pro rata to each Lender in the same proportions
that the aggregate Obligations owed to each Lender under the Loan Documents bear
to the aggregate Obligations owed under the Loan Documents to all Lenders,
without priority or preference among Lenders, subject to the last parenthetical
of Section 2.01(a) of the Guarantee Agreement.

 

8.03       Clean-Up Period. Notwithstanding anything in any Loan Document to the
contrary, for a period commencing on the Initial Closing Date and ending on the
Clean-Up Period Termination Date, any breach of covenants, misrepresentation or
other Default or Event of Default which arises with respect to the Target Group
only will be deemed not to be a breach of representation or warranty, a breach
of covenant, a Default or an Event of Default, as the case may be, if:

 

(a)       it relates exclusively to the Target Group (or any obligation to
procure or ensure any action in relation to the Target Group);

 

(b)       it is capable of remedy and reasonable steps (consistent with
Borrower’s level of control of the Target) are being taken to remedy it;

 

(c)       the circumstances giving rise to it have not been procured by or
approved by Borrower or any of its Subsidiaries (other than a member of the
Target Group); and

 

(d)       it is not reasonably likely to have a Material Adverse Effect;

 

provided that, if the relevant circumstances are continuing on or after the
Clean-Up Period Termination Date, there shall be a breach of representation or
warranty, breach of covenant, Default or Event of Default, as the case may be,
notwithstanding this Section 8.03.

 

SECTION 9

THE AGENTS

 

9.01       Appointment. Each Lender hereby irrevocably designates and appoints
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent. The provisions of this Section are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions (other than as provided in
Section 9.09 below). It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with

 

 

 52

reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

9.02       Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

9.03       Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.04       Reliance by Administrative Agent. (a) Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all Lenders and all future holders of the Loans.

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, absent Requisite Notice by such Lender to Administrative Agent to
the contrary, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
Administrative Agent to each Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.

 

9.05       Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Administrative Agent has received

 

 

 53

notice from a Lender or Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Administrative Agent receives such a notice,
Administrative Agent shall give notice thereof to Lenders. Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until Administrative Agent
shall have received such directions, Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of Lenders.

 

9.06       Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to Lenders by Administrative Agent
hereunder, Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

9.07       Indemnification. Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Loan Parties and without
limiting the obligation of any Loan Party to do so), ratably according to their
respective Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

 

9.08       Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party and its affiliates as though such Agent were not an Agent.
With respect to its Loans made or renewed by it, each

 

 

 54

Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

9.09       Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to Lenders and Borrower. If
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
Lenders a successor agent for Lenders, which successor agent shall (unless an
Event of Default under Section 8.01(a), Section 8.01(b) or Section 8.01(i) with
respect to Borrower shall have occurred and be continuing) be subject to
approval by Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of Administrative Agent, and the term “Administrative Agent” shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and Lenders
shall assume and perform all of the duties of Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Section and Sections 10.03 and 10.13
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them (i) while the retiring
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation for as long as any of them continues to act in any capacity
hereunder or under the other Loan Documents, including in respect of any actions
taken in connection with transferring the agency to any successor Administrative
Agent.

 

9.10       Syndication Agent. Neither Syndication Agent nor any Person
identified on the cover page of this Agreement as a Joint Lead Arranger and
Joint Bookrunner shall have any right, power, obligation, liability,
responsibility or duty hereunder in its capacity as such. Without limiting the
foregoing, Syndication Agent in its capacity as such shall not have or be deemed
to have any fiduciary relationship with any Lender. Each Lender acknowledges
that it has not relied, and will not rely, on Syndication Agent in deciding to
enter into this Agreement or in taking or not taking action hereunder.

 

9.11       Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Loan Party, that at least one of the following
is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments,

 

 

 55

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.

 

(b)       In addition, unless Section 9.11(a)(i) is true with respect to a
Lender or such Lender has not provided another representation, warranty and
covenant as provided in sub-clause (iv) in the immediately preceding clause (a),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Loan Party, that:

 

(i) none of Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by Administrative
Agent under this Agreement, any other Loan Document or any documents related to
hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

 

 56

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v) no fee or other compensation is being paid directly to Administrative Agent
or any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Commitments or this
Agreement.

 

(c)       Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby
or by the other Loan Documents or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

 

SECTION 10

MISCELLANEOUS

 

10.01       Amendments; Consents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by any Loan Party therefrom shall be effective unless in writing
signed by each Loan Party party thereto and Required Lenders and acknowledged by
Administrative Agent (or signed by Administrative Agent with the prior written
consent of Required Lenders), and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing sentence, without the approval in writing of
Borrower, Administrative Agent and each Lender directly and adversely affected
thereby, no amendment, modification, supplement, termination, waiver, approval,
or consent may be effective to:

 

(a)       Reduce the amount of principal of any Outstanding Obligations owed to
such Lender;

 

(b)       Reduce the rate of interest payable on any Outstanding Obligations
owed to such Lender or the amount or rate of any fee or other amount payable to
such Lender under the Loan Documents, except that Required Lenders may waive or
defer the imposition of the Default Rate and amendments may otherwise be made in
accordance with Section 3.03;

 

(c)       Waive an Event of Default consisting of the failure of Borrower to pay
when due principal, interest, any commitment fee, or any other amount payable to
such Lender under the Loan Documents;

 

 

 57

(d)       Postpone any date scheduled for the payment of principal of, or
interest on, any Loan or for the payment of any commitment fee or for the
payment of any other amount, in each case payable to such Lender under the Loan
Documents, or extend the term of, or increase the amount of, such Lender’s
Commitment (it being understood that a waiver of any Event of Default not
referred to in subsection (c) above shall require only the consent of Required
Lenders) or modify such Lender’s share of the Commitments (except as
contemplated hereby);

 

(e)       Amend or waive the definition of “Required Lenders” or the provisions
of Section 8.02(d), this Section 10.01 or Section 10.06;

 

(f)       Amend or extend the “Certain Funds Period” or the “Certain Funds
Termination Date”;

 

(g)       Amend or extend the June 30, 2018 effectiveness deadline in Section
4.01; or

 

(h)       Amend or waive any provision of this Agreement that expressly requires
the consent or approval of such Lender;

 

provided, however, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Required Lenders or
each affected Lender, as the case may be, affect the rights or duties of
Administrative Agent, (ii) any fee letters may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto,
(iii) except as otherwise contemplated hereunder, without the written consent of
all Lenders, no amendment, waiver or consent shall release all or substantially
all of Guarantors from their obligations under the Guarantee Agreement and (iv)
without the written consent of all Lenders, no amendment, waiver or consent
shall change the currency of any Loan or other amount outstanding hereunder.

 

In the event that any Lender does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders directly and adversely affected thereby, so long as the
consent of Required Lenders has been obtained, Borrower shall be permitted to
remove or replace such Lender in accordance with Section 10.21.

 

10.02       Requisite Notice; Electronic Communications.

 

(a)       Requisite Notice. Notices given in connection with any Loan Document
shall be delivered to the intended recipient at the number and/or address
(including email address) set forth in the case of Borrower and Administrative
Agent on Schedule 10.02, and in the case of Lenders, on the Administrative
Questionnaire (or as otherwise specified from time to time by such recipient in
writing to Administrative Agent) and shall be given by (i) irrevocable written
notice or (ii) except as otherwise provided, irrevocable telephonic (not
voicemail) notice. Such notices may be delivered and shall be effective as
follows:

 

Mode of Delivery   Mail Effective on earlier of actual receipt and fourth
Business Day after deposit in U.S. Mail, first class postage pre-paid Courier or
hand delivery When received

 

 

 58

Telephone (not voicemail) When conversation completed (must be confirmed in
writing) Facsimile When sent (except that, if not given during normal business
hours for the recipient, shall be deemed to be giving at opening of business on
next Business Day for recipient) Electronic Mail When delivered (usage subject
to subsection (b) below)

(b)       Usage of Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by Electronic
Communication pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Section by Electronic Communications.
The Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic
Communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)       Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

 

(d)       Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent-Related Persons and Lenders from any loss, cost, expense or
liability as a result of relying on any notices purportedly given by or on
behalf of Borrower absent the gross negligence or willful misconduct of the
Person seeking indemnification.

 

(e)       Electronic Systems.

 

(i) Each Loan Party agrees that Administrative Agent may, but shall not be
obligated to, make Communications available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.

 

 

 59

(ii) Any Electronic System used by Administrative Agent is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of such Electronic Systems and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall Administrative Agent or any of its
Affiliates and its and their respective directors, officers, employees, agents
and advisors (collectively, the “Agent Parties”) have any liability to Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind arising out of Borrower’s, any Loan Party’s or Administrative
Agent’s transmission of Communications through an Electronic System, except to
the extent such damages arise from bad faith, gross negligence or willful
misconduct on the part of any Agent Party as determined by a final
non-appealable judgment of a court of competent jurisdiction, provided that in
no event shall any Agent Party be liable for any indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise).

 

10.03       Attorney Costs and Expenses. Borrower agrees (a) to pay or reimburse
Administrative Agent and Syndication Agent for all reasonable and documented or
invoiced costs and expenses incurred in connection with the development,
preparation, negotiation and execution of the Loan Documents, and to pay or
reimburse Administrative Agent for all reasonable and documented or invoiced
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of any amendment, waiver, consent, supplement or
modification to, any Loan Documents, and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
one counsel to Administrative Agent and Syndication Agent and (b) to pay or
reimburse Administrative Agent and each Lender for all reasonable and documented
or invoiced costs and expenses incurred in connection with any restructuring,
reorganization (including a bankruptcy reorganization) or enforcement or
attempted enforcement of, or preservation of any rights under, any Loan
Documents, and any other documents prepared in connection herewith or therewith,
or in connection with any refinancing or restructuring of any such documents in
the nature of a “workout” or of any insolvency or bankruptcy proceeding,
including Attorney Costs of one counsel to Administrative Agent and each Lender
(and, if representation of Administrative Agent, and each Lender in such matter
by a single counsel would be inappropriate based on the advice of legal counsel
due to the existence of an actual or potential conflict of interest, of another
firm of counsel for such affected Person(s) (taken as a whole) and, if
necessary, one firm of local counsel in any relevant local jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) for such
affected Person(s)). The agreements in this Section shall survive repayment of
all Obligations.

 

10.04       Binding Effect; Assignment

 

(a)       This Agreement and the other Loan Documents to which Borrower is a
party will be binding upon and inure to the benefit of Borrower, Administrative
Agent, Lenders and their respective successors and assigns, except that,
Borrower may not, except as permitted by Section 7.03, assign its rights
hereunder or thereunder or any interest herein or therein without the prior
written consent of all Lenders and any such attempted assignment shall be void.
Any Lender may at any time pledge a Note or any other instrument evidencing its
rights as a Lender under this Agreement (including to a Federal Reserve Bank or
other central bank having jurisdiction over such Lender or, if such Lender is a
fund, to any trustee or to any other representative of holders of obligations
owed or securities issued by such fund as security for such obligations or
securities) but no such pledge shall

 

 

 60

release such Lender from its obligations hereunder or grant to any such pledgee
the rights of a Lender hereunder absent foreclosure of such pledge, and any
transfer to any Person upon the enforcement of such pledge shall be subject to
this Section 10.04.

 

(b)       From time to time following the date of this Agreement, each Lender
may assign all or any portion of its rights and obligations under this Agreement
and the other Loan Documents to one or more Eligible Assignees, other than (i)
Borrower and its Subsidiaries and (ii) natural persons; provided that such
assignment shall be subject to Borrower’s consent (which shall not be
unreasonably withheld) at all times other than during the existence of an Event
of Default arising under Section 8.01(a), Section 8.01(b) or Section 8.01(i) and
the consent of Administrative Agent (which consent shall not be unreasonably
withheld); provided that the consent of Borrower shall not be required with
respect to (x) an assignment to another Lender or any Affiliate of a Lender or
(y) an assignment of Loans (but for the avoidance of doubt, not any Commitments)
to any Approved Fund unless, in the cases of clauses (x) and (y), such
assignment would result in the aggregate Loans and Commitments of such assignee
and its Affiliates exceeding 15% of the aggregate Commitments and Loans then
outstanding. No such assignment shall become effective unless and until a copy
of a duly signed and completed Assignment and Assumption shall be delivered to
Administrative Agent. Except in the case of an assignment (A) to another Lender
or (B) of the entire remaining Commitment or Loan, as applicable, of the
assigning Lender, such assignment shall be in an aggregate principal amount not
less than the Minimum Amount therefor without the consent of Borrower and
Administrative Agent. The effective date of any assignment shall be as specified
in the Assignment and Assumption, but not earlier than the date which is five
Business Days after the date Administrative Agent has received the Assignment
and Assumption. Upon obtaining any consent required as set forth this paragraph,
any forms required by Section 10.20 and payment of the requisite fee described
below, the assignee named therein shall be a Lender for all purposes of this
Agreement to the extent of the Assigned Interest (as defined in such Assignment
and Assumption), and, except for rights and obligations which by their terms
survive termination of any Commitments or the repayment of the Loans, the
assigning Lender shall be released from any further obligations under this
Agreement to the extent of such Assigned Interest. Upon request, Borrower shall
execute and deliver new or replacement Notes to the assigning Lender and the
assignee Lender to evidence Loans made by them. Administrative Agent’s consent
to any assignment shall not be deemed to constitute any representation or
warranty by any Administrative Agent-Related Person as to any matter.
Administrative Agent shall record the information contained in the Assignment
and Assumption in the Register.

 

(c)       After receipt of a completed Assignment and Assumption, and receipt of
an assignment fee of $3,500 from such assignee and/or such assigning Lender
(including in the case of assignments to Affiliates of assigning Lenders),
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register on the effective date
determined pursuant thereto.

 

(d)       Each Lender may from time to time, without the consent of any other
Person, grant participations to one or more other Persons that are Eligible
Assignees (including another Lender but excluding (x) Borrower and its
Subsidiaries and (y) natural persons) in all or any portion of its Loans,
Commitments, Extensions of Credit or any other interest of such Lender hereunder
and under the other Loan Documents; provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating bank or other financial institution
shall not be a Lender hereunder for any purpose except, if the participation
agreement so provides, for the purposes of the increased cost provisions
(including yield protection and taxes) of Section 3 (but only to the extent that
the cost of such benefits to Borrower does not exceed the cost which Borrower
would have incurred in respect of such Lender absent the participation) and for

 

 

 61

purposes of Section 10.06, (iv) Borrower, Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(v) the consent of the holder of such participation interest shall not be
required for amendments or waivers of provisions of the Loan Documents;
provided, however, that the assigning Lender may, in any agreement with a
participant, give such participant the right to consent (as between the
assigning Lender and such participant) to any matter which (A) extends the
Certain Funds Termination Date or the Maturity Date as to such participant or
any other date upon which any payment of money is due to such participant, (B)
reduces the rate of interest owing to such participant or any fee or any other
monetary amount owing to such participant (except as otherwise provided in
Section 10.07(b)), or (C) reduces the amount of any scheduled payment of
principal owing to such participant. Any Lender that sells a participation to
any Person that is a “foreign corporation, partnership or trust” within the
meaning of the Code shall include in its participation agreement with such
Person a covenant by such Person that such Person will comply with the
provisions of Section 10.20 as if such Person were a Lender and provide that
Administrative Agent and Borrower shall be third party beneficiaries of such
covenant. Each Lender that sells or grants a participation shall (a) withhold or
deduct from each payment to the holder of such participation the amount of any
tax required under applicable law to be withheld or deducted from such payment
and not withheld or deducted therefrom by Borrower or Administrative Agent, (b)
pay the tax so withheld or deducted by it to the appropriate taxing authority in
accordance with applicable law and (c) indemnify Borrower and Administrative
Agent for any losses, cost and expenses that they may incur as a result of any
failure to so withhold or deduct and pay such tax.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Extensions of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitments, Extensions of
Credit or other obligation is in registered form under Section 5f.103-1 (c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

Notwithstanding anything to the contrary in this Section 10.04, (a) the written
consent of Borrower (in its sole discretion) shall be required for any
assignment or participation (other than assignments by a Lender to any of its
Affiliates) on or prior to the Certain Funds Termination Date and any such
attempted assignment or participation without the written consent of Borrower
shall be null and void and (b) in connection with any assignment of Commitments
on or prior to the Certain Funds Termination Date by a Lender to any of its
Affiliates, the assigning Lender shall not be relieved of its obligations (as in
effect immediately prior to giving effect to such assignment) to fund Loans in
respect of its Commitments pursuant to this Agreement without the prior written
consent of Borrower (in its sole discretion).

 

10.05       Set-off. Without prejudice to and subject to Section 4.04, in
addition to any rights and remedies of Administrative Agent and Lenders or any
assignee of any Lender or any Affiliate thereof (each, a “Proceeding Party”)
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Proceeding Party is authorized at any time and from time to time,
without

 

 

 62

prior notice to Borrower, any such notice being waived by Borrower to the
fullest extent permitted by law, to proceed directly, by right of set-off,
banker’s lien or otherwise, against any assets of Borrower which may be in the
hands of such Proceeding Party (including all general or special, time or
demand, provisional or other deposits and other indebtedness owing by such
Proceeding Party to or for the credit or the account of Borrower) and apply such
assets against the Obligations then due and payable, irrespective of whether
such Proceeding Party shall have made any demand therefor. Each Lender agrees
promptly to notify Borrower and Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.06       Sharing of Payments. Each Lender severally agrees that if it,
through the exercise of any right of setoff, banker’s lien or counterclaim
against Borrower or otherwise, receives payment of the Obligations held by it
that is ratably more than any other Lender receives in payment of the
Obligations held by such other Lender, then, subject to applicable Laws, (a)
such Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from the other Lender a participation in the
Obligations held by the other Lender and shall pay to the other Lender a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all Lenders share
any payment obtained in respect of the Obligations ratably in accordance with
each Lender’s share of the Obligations immediately prior to, and without taking
into account, the payment; provided that, (i) if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or succeeding
to the rights of Borrower, the purchase of a participation shall be rescinded
and the purchase price thereof shall be restored to the extent of the recovery,
but without interest and (ii) this Section 10.06 shall not apply to any payments
made in accordance with the express provisions of this Agreement or the other
Loan Documents. Each Lender that purchases a participation in the Obligations
pursuant to this Section shall from and after the purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased. Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation in an Obligation so purchased
may exercise any and all rights of setoff, banker’s lien or counterclaim with
respect to the participation as fully as if Lender were the original owner of
the Obligation purchased.

 

10.07       No Waiver; Cumulative Remedies.

 

(a)       No failure by any Lender or Administrative Agent to exercise, and no
delay by any Lender or Administrative Agent in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege under any
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.

 

(b)       The rights, remedies, powers and privileges herein or therein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Any decision by Administrative Agent or any Lender not to
require payment of any interest (including interest at the Default Rate), fee,
cost or other amount payable under any Loan Document or to calculate any amount
payable by a particular method on any occasion shall in no way limit or be
deemed a waiver of Administrative Agent’s or such Lender’s right to require full
payment thereof, or

 

 

 63

to calculate an amount payable by another method that is not inconsistent with
this Agreement, on any other or subsequent occasion.

 

(c)       Except with respect to Section 9.09, the terms and conditions of
Section 9 are for the sole benefit of the Agents and Lenders.

 

10.08       Usury. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”). If Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excessive
interest shall be applied to the principal of the Outstanding Obligations or, if
it exceeds the unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged or received by Administrative Agent or any
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread, in
equal or unequal parts, the total amount of interest throughout the contemplated
term of the Obligations.

 

10.09       Counterparts, Electronic Execution of Assignments and Certain Other
Documents. This Agreement may be executed in one or more counterparts (and by
different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of an original executed counterpart of this Agreement. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Requests for Extensions of
Credit, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

10.10       Integration. This Agreement, together with the other Loan Documents
and any letter agreements referred to herein, comprises the complete and
integrated agreement of the parties regarding the subject matter hereof and
supersedes all prior agreements, written or oral, on the subject matter hereof.
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control and
govern; provided that the inclusion of supplemental rights or remedies in favor
of Administrative Agent or Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT

 

 

 64

ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.

 

10.11       Nature of Lenders’ Obligations. Nothing contained in this Agreement
or any other Loan Document and no action taken by Administrative Agent or
Lenders or any of them pursuant hereto or thereto may, or may be deemed to, make
Lenders a partnership, an association, a joint venture or other entity, either
among themselves or with Borrower or any Subsidiary or Affiliate of Borrower.
Each Lender’s obligation to make any Extension of Credit pursuant hereto is
several and not joint or joint and several. A default by any Lender will not
increase the Commitments attributable to any other Lender.

 

10.12       Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document shall survive the
execution and delivery thereof. Such representations and warranties have been or
will be relied upon by Administrative Agent and each Lender, notwithstanding any
investigation made by Administrative Agent or any Lender or on their behalf.

 

10.13       Indemnity by Borrower. Whether or not the transactions contemplated
hereby are consummated, Borrower agrees to indemnify, save and hold harmless
each Administrative Agent-Related Person, each other Agent, each Person
identified on the cover page of this Agreement as a Joint Lead Arranger and
Joint Bookrunner and each Lender and their respective Affiliates and their and
their Affiliates’ respective directors, officers, agents, attorneys and
employees (collectively the “Indemnitees”) from and against: (i) any and all
claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person relating directly or indirectly to a claim, demand,
action or cause of action that such Person asserts or may assert against
Borrower, any of its Affiliates or any of its officers or directors; (ii) any
and all claims, demands, actions or causes of action arising out of or relating
to the Loan Documents, the Commitments, the Loans, the use or contemplated use
of the proceeds of any Extension of Credit, or the relationship of Borrower,
Administrative Agent and Lenders under this Agreement; (iii) any administrative
or investigative proceeding by any Governmental Authority arising out of or
related to a claim, demand, action or cause of action described in clauses (i)
or (ii) above; and (iv) any and all liabilities (including liabilities under
indemnities), losses, costs or expenses (including Attorney Costs (limited to
one law firm for Lenders unless Lenders have differing interests or defenses
that preclude the engagement of one law firm to represent Lenders)), that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, including settlement costs
incurred with the prior written consent of Borrower (which consent shall not be
unreasonably withheld), whether or not arising out of the negligence of an
Indemnitee, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any Indemnified Liability to the extent (i) it is found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from (x) the bad faith, willful misconduct or gross negligence of such
Indemnitee or (y) a material breach by such Indemnitee of its express
obligations under this Agreement; or (ii) not resulting from an act or omission
of Borrower or any of its Affiliates in respect of a claim, litigation,
investigation or proceeding by one Lender against another Lender (in each case,
for the avoidance of doubt, excluding each of the Agents and each Person
identified on the cover page of this Agreement as a Joint Lead Arranger and
Joint Bookrunner in each case in its capacity as such). In no event shall any
Indemnitee be liable for any damages arising from the use by unauthorized
Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons except to the extent it is found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
bad faith, willful misconduct or gross negligence of such Indemnitee. This
Section 10.13 shall not apply with

 

 

 65

respect to taxes other than any taxes that represent losses, claims, damages,
etc. arising from any non-tax claim. The agreements in this Section shall
survive repayment of all Obligations.

 

10.14       Nonliability of Lenders. Borrower acknowledges and agrees that:

 

(a)       Any inspections of any property of Borrower made by or through
Administrative Agent or Lenders are for purposes of administration of the Loan
Documents only, and Borrower is not entitled to rely upon the same (whether or
not such inspections are at the expense of Borrower);

 

(b)       By accepting or approving anything required to be observed, performed,
fulfilled or given to Administrative Agent or Lenders pursuant to the Loan
Documents, neither Administrative Agent nor Lenders shall be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by Administrative Agent or Lenders;

 

(c)       The relationship between Borrower and Administrative Agent and Lenders
is, and shall at all times remain, solely that of borrower and lenders; neither
Administrative Agent nor any Lender undertakes or assumes any responsibility or
duty to Borrower or its Affiliates to select, review, inspect, supervise, pass
judgment upon or inform Borrower or its Affiliates of any matter in connection
with their property or the operations of Borrower or its Affiliates; Borrower
and its Affiliates shall rely entirely upon their own judgment with respect to
such matters; and any review, inspection, supervision, exercise of judgment or
supply of information undertaken or assumed by Administrative Agent or any
Lender in connection with such matters is solely for the protection of
Administrative Agent and Lenders and neither Borrower nor any other Person is
entitled to rely thereon;

 

(d)       In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither Administrative Agent, the
Arrangers, nor any Lender has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, each
Loan Party hereby agrees not to assert any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with the financing
transactions contemplated hereby.

 

(e)       Administrative Agent and Lenders, and their Affiliates, may have
economic interests that conflict with those of Borrower and its Affiliates; and

 

 

 66

(f)       Neither Administrative Agent nor any Lender shall be responsible or
liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to property caused by the
actions, inaction or negligence of Borrower and/or its Affiliates and Borrower
hereby indemnifies and holds Administrative Agent and Lenders harmless from any
such loss, damage, liability or claim.

 

10.15       No Third Parties Benefitted. This Agreement is made for the purpose
of defining and setting forth certain obligations, rights and duties of
Borrower, Administrative Agent and Lenders in connection with the Extensions of
Credit, and is made for the sole benefit of Borrower, Administrative Agent and
Lenders, Administrative Agent’s and Lenders’ successors and permitted assigns.
Except as provided in Section 10.04, no other Person shall have any rights of
any nature hereunder or by reason hereof.

 

10.16       Severability. Any provision of the Loan Documents that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective and severable to the extent of such prohibition or unenforceability
without invalidating the remaining provisions thereof, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Administrative Agent,
Lenders and Borrower agree to negotiate, in good faith, the terms of a
replacement provision as similar to the severed provision as may be possible and
be legal, valid, and enforceable.

 

10.17       Confidentiality. Administrative Agent and each Lender shall use any
confidential non-public information concerning Borrower and its Subsidiaries and
Affiliates that is furnished to Administrative Agent or such Lender by or on
behalf of Borrower and its Subsidiaries in connection with the Loan Documents
(collectively, “Confidential Information”) solely for the purpose of
administering and enforcing the Loan Documents, and it will hold the
Confidential Information in confidence and will not disclose, directly or
indirectly, such information to any Person, except (a) to their affiliates or
any of their or their affiliates’ directors, officers, employees, auditors,
counsel, advisors, or representatives (collectively, the “Representatives”) who
need to know such information for the purposes set forth in this Section and who
have been advised of and acknowledge their obligation to keep such information
confidential and limit the use of such information in accordance with this
Section, (b) to any Eligible Assignee to which such Lender has assigned or
desires to assign an interest or participation in the Loan Documents or the
Obligations or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
Borrower and its obligations, provided that any such foregoing recipient of such
Confidential Information agrees to keep such Confidential Information
confidential and limit the use of such Confidential Information as specified
herein, (c) to any governmental agency or regulatory body (including
self-regulatory bodies) having or claiming to have authority to regulate or
oversee any aspect of Administrative Agent’s or such Lender’s business or that
of their Representatives in connection with the exercise of such authority or
claimed authority (in which case such Lender shall, except with respect to any
audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, use
reasonable efforts to promptly notify Borrower, in advance, to the extent
lawfully permitted to do so), (d) to the extent necessary or appropriate to
enforce any right or remedy or in connection with any claims asserted by or
against Administrative Agent or such Lender or any of their Representatives, (e)
pursuant to any subpoena or any similar legal process (in which case such Lender
shall use reasonable efforts to promptly notify Borrower, in advance, to the
extent permitted by Law), (f) to other Lenders and (g) with the consent of
Borrower. For purposes hereof, the term “Confidential Information” shall not
include information that (w) pertains to this Agreement (but not any other
information concerning Borrower) routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry,
(x) is in Administrative Agent’s or a Lender’s possession prior to its being
provided by or on behalf of Borrower or any of its Subsidiaries or Affiliates,
provided that such

 

 

 67

information is not known by Administrative Agent or such Lender to be subject to
another confidentiality agreement with, or other legal or contractual obligation
of confidentiality to, Borrower or any of its Subsidiaries or Affiliates, (y) is
or becomes publicly available (other than through a breach hereof by
Administrative Agent or such Lender), or (z) becomes available to Administrative
Agent or such Lender on a nonconfidential basis, provided that the source of
such information was not known by Administrative Agent or such Lender to be
bound by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.

 

Each of the Lenders confirms that it is aware of the terms and requirements of
Practice Statement No. 25 (Debt Syndication during Offer Periods) published by
the Panel on 17 June 2009. This section 10.17 is without prejudice to any
undertakings or confirmations given by the Lenders to the Borrower in connection
with, or for the purposes of ensuring compliance with Practice Statement No. 25
(Debt Syndication during Offer Periods).

 

10.18       Headings. Section headings in this Agreement and the other Loan
Documents are included for convenience of reference only and are not part of
this Agreement or the other Loan Documents for any other purpose.

 

10.19       Time of the Essence. Time is of the essence of the Loan Documents.

 

10.20       Status of Lenders and Administrative Agent. (a) (i) Each Lender that
is a U.S. Person shall deliver to Borrower and Administrative Agent on or prior
to the date on which such Lender becomes a party to this Agreement, and from
time to time thereafter if requested in writing by Borrower or Administrative
Agent, executed originals of IRS Form W-9, or any successor form prescribed by
the IRS, certifying that such Lender is exempt from U.S. federal backup
withholding tax; (ii) Each Lender organized under the Laws of a jurisdiction
outside the United States, on or prior to the date of this Agreement in the case
of each Lender listed on the signature pages hereof and on or prior to the date
on which it becomes a Lender in the case of each other Lender, and from time to
time thereafter if requested in writing by Borrower or Administrative Agent,
shall provide Borrower and Administrative Agent (but only so long as such Lender
remains lawfully able to do so) with (x) IRS Form W-8BEN or W-8BEN-E, as
appropriate, or any successor form prescribed by the IRS, certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest, IRS Form W-8ECI, or any successor form prescribed by the IRS,
certifying that the income receivable pursuant to the Loan Documents is
effectively connected with the conduct of a trade or business in the United
States, or IRS Form W-8EXP, or any successor form prescribed by the IRS, (y) if
such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and intends to claim an exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” IRS Form W-8BEN or W-8BEN-E, as applicable, or any successor form
prescribed by the IRS, and a certificate substantially in the form of Exhibit
F-1 representing that such Lender is not a bank for purposes of Section 881(c)
of the Code, is not a ten-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of Borrower, and is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) (a “U.S. Tax Compliance
Certificate”) or (z) to the extent such Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, or any successor form prescribed by the
IRS, accompanied by IRS Form W-8ECI, W-8BEN or W-8BEN-E, as applicable, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit
F-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner. Thereafter and from time to time, each
such Person shall (i) promptly submit to Administrative Agent such additional
duly completed and signed copies of one of such forms (or such

 

 

 68

successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to
Borrower and Administrative Agent of any available exemption from or reduction
of, United States withholding taxes in respect of all payments to be made to
such Person by Borrower pursuant to this Agreement, (ii) promptly notify
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction and (iii) take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws that Borrower make
any deduction or withholding for taxes from amounts payable to such Person. If
such Person fails to deliver the above forms or other documentation, then
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction. If any Governmental Authority asserts that
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to Administrative Agent under
this Section, and costs and expenses (including Attorney Costs) of
Administrative Agent. The obligation of Lenders under this Section shall survive
the payment of all Obligations and the resignation of Administrative Agent.

 

(b)       If a payment made to a Lender under any Loan Document would be subject
to withholding tax imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Subsection 10.20(b), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update and deliver such form or certification to Borrower and Administrative
Agent or promptly notify Borrower and Administrative Agent in writing of its
legal ineligibility to do so.

 

(c)       The Administrative Agent shall deliver to the Borrower two executed
originals of whichever of the following is applicable:

 

(i) if the Administrative Agent is a U.S. Person, IRS Form W-9 certifying to
such Administrative Agent’s exemption from U.S. federal backup withholding or

 

(ii) if the Administrative Agent is not a U.S. Person,

 

(A) IRS Form W-8ECI with respect to payments received for its own account and

 

(B) IRS Form W-8IMY with respect to any amounts payable to the Administrative
Agent for the account of others, certifying that it is a U.S. branch of a
foreign bank or insurance company described in Regulations section 1.1441-

 

 

 69

1(b)(2)(iv)(A) that is a participating FFI (including a reporting Model 2 FFI),
registered deemed-compliant FFI (including a reporting Model 1 FFI), or NFFE
that is using this form as evidence of its agreement with the withholding agent
to be treated as a U.S. person with respect to any payments associated with this
withholding certificate.

 

The Administrative Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower in writing of
its legal inability to do so.

 

10.21       Removal and Replacement of Lenders.

 

(a)       In the event that any Lender (i) requests compensation under Sections
3.01 or 3.04, (ii) becomes a Defaulting Lender or (iii) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (in the case of this
clause (iii), so long as the consent of the Required Lenders to such amendment,
supplement, modification, consent or waiver has been obtained), Borrower may,
upon notice to such Lender and Administrative Agent, remove or replace such
Lender by (A) non-ratably terminating such Lender’s Commitment and/or (B)
causing such Lender to assign its rights and obligations under this Agreement
pursuant to Section 10.04(b) to one or more other Lenders or eligible assignees
procured by Borrower and otherwise reasonably acceptable to Administrative
Agent; provided that such assigning Lender shall have received payment of an
amount equal to 100% of the outstanding principal, interest and fees owed to
such Lender from the assignee Lender or Borrower or such lesser amount as may be
agreed with such Lender. Borrower shall, in the case of a termination of such
Lender’s Commitment and prepayment of its Loans pursuant to clause (A)
preceding, (x) pay in full all principal, interest, fees and other amounts owing
to such Lender through the date of termination and prepayment (including any
amounts payable pursuant to Section 3), except as may otherwise be agreed with
such Lender and (y) release such Lender from its obligations under the Loan
Documents from and after the date of termination. Borrower shall, in the case of
an assignment pursuant to clause (B) preceding, cause to be paid the assignment
fee payable to Administrative Agent pursuant to Section 10.04(c). Any such
Lender whose Commitment or Loan is being assigned shall, upon payment of (i) all
amounts owed to it pursuant to the proviso in clause (B) preceding and (ii) the
assignment fee as described in the preceding sentence, be deemed to have
executed and delivered an Assignment and Assumption covering such Lender’s
Commitment or Loan, as applicable. Administrative Agent shall distribute an
amended Schedule 2.01, which shall be deemed incorporated into this Agreement,
to reflect adjustments to the Lenders and their Commitments.

 

(b)       If fees cease to accrue on the unfunded portion of the Commitments of
a Defaulting Lender pursuant to Section 2.14(a), such fees shall not be paid to
the non-Defaulting Lenders (or replacement Lenders in respect of any fees
accruing prior to such replacement Lender becoming a Lender hereunder).

 

(c) This Section shall supersede any provisions in Section 10.01 to the
contrary.

 

10.22       Governing Law; Submission to Jurisdiction; Waivers.

 

(a)       THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

 

 70

(b)       Each party to this Agreement irrevocably and unconditionally:

 

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan in the City of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

 

(ii) agrees that a final judgment in any such suit, action or proceeding brought
in any such court may be enforced in any other court to whose jurisdiction the
applicable party is or may be subject, by suit upon judgment;

 

(iii) consents that any such action or proceeding may only be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(iv) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
provided for in Section 10.02;

 

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

(vi) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.22 any special, exemplary, punitive or consequential damages;
provided the waiver set forth in this clause (vi) shall not affect any
obligation of Borrower under Section 10.13.

 

10.23       Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.24       USA PATRIOT Act. Each Lender hereby notifies Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain,
verify and record information that identifies Borrower and Guarantors, which
information includes the name and address of Borrower and Guarantors and other
information that will allow such Lender to identify Borrower and Guarantors in
accordance with the PATRIOT Act.

 

10.25       Judgment Currency.

 

 

 71

(a)       If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in one currency into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures Administrative Agent could purchase the first currency with
such other currency in the city in which it normally conducts its foreign
exchange operation for the first currency on the Business Day preceding the day
on which final judgment is given.

 

(b)       The obligation of Borrower in respect of any sum due from it to any
Lender or Agent hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to Borrower such excess.

 

10.26       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender party hereto that is an EEA Financial Institution;
and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their proper and duly authorized officers as of the day and year
first written above.

 







  Comcast Corporation                   By: /s/William E. Dordelman     Name:   
William E. Dordelman     Title:   Senior Vice President and Treasurer

 



[Signature Page to Bridge Credit Agreement]

 



 



  Bank OF AMERICA, N.A., as Administrative Agent               By: /s/Melissa
Mullis   Name: Melissa Mullis   Title: Assistant Vice President              
BANK OF AMERICA, N.A., as a Lender               By: /s/Bandon Bolio   Name:
Brandon Bolio   Title: Director

 

[Signature Page to Bridge Credit Agreement]

 



 


  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and Syndication Agent    
              By: /s/ Nicholas Grocholski     Name:  Nicholas Grocholski    
Title: Director

 

 



[Signature Page to Bridge Credit Agreement]

 



 



  CREDIT SUISSE AG, CAYMAN ISLANDS   BRANCH, as a Lender                   By:
/s/William O’Daly     Name: William O’Daly     Title Authorized Signatory      
                    By:   /s/Brady Bingham     Name: Brady Bingham     Title:
Authorized Signatory

[Signature Page to Bridge Credit Agreement]

 



 

  MIZUHO BANK, LTD., as a Lender                   By:  _/s/Raymond Ventura    
Name: Raymond Ventura     Title: Managing Director

[Signature Page to Bridge Credit Agreement]

 



 

  MUFG BANK, LTD., as a Lender                   By:  /s/Matthew Hillman    
Name: Matthew Hillman     Title: Vice President

[Signature Page to Bridge Credit Agreement]

 



 

 



  SUMITOMO MITSUI BANKING CORPORATION, as a Lender                   By:
/s/Toshitake Funaki     Name: Toshitake Funaki      Title: Managing Director





 

[Signature Page to Bridge Credit Agreement]

 



 

  BNP PARIBAS, as a Lender                   By: /s/Christopher Sked     Name:
Christopher Sked     Title: Managing Director                   By: /s/Karim
Remtoula     Name: Karim Remtoula     Title: Vice President

[Signature Page to Bridge Credit Agreement]

 



 

  ROYAL BANK OF CANADA, as a Lender                   By:  /s/Allan Kortan    
Name: Allan Kortan     Title: Authorized Signatory

[Signature Page to Bridge Credit Agreement]

 



 

  THE TORONTO-DOMINION BANK, NEW YORK BRANCH                   By: /s/Savo Bozic
    Name: Savo Bozic     Title: Authorized Signatory

[Signature Page to Bridge Credit Agreement]

 



 

  COMMERZBANK AG, NEW YORK BRANCH, as a Lender                   By: /s/ Paolo
de Alessandrini     Name: Paolo de Alessandrini     Title: Managing Director    
              By: /s/Mathew Ward     Name: Mathew Ward     Title: Director

[Signature Page to Bridge Credit Agreement]

 



 

  DNB CAPITAL LLC, as a Lender                   By:  /s/Philip F. Kurpiewski  
  Name: Philip F. Kurpiewski     Title: Senior Vice President                  
By:  /s/ Kristi Birkeland Sorensen     Name: Kristi Birkeland Sorensen    
Title: Senior Vice President

[Signature Page to Bridge Credit Agreement]

 



 

  SOCIETE GENERALE, as a Lender                   By: /s/ Michael Finkelman    
Name: Michael Finkelman     Title: Managing Director

[Signature Page to Bridge Credit Agreement]

 



 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender                   By: /s/ John M.
DiNapoli     Name: John M. DiNapoli     Title: Senior Vice President

[Signature Page to Bridge Credit Agreement]

 



 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender                   By: /s/ Garret
Komjathy     Name:  Garret Komjathy     Title: Senior Vice President






 

 



 

[Signature Page to Bridge Credit Agreement]

 



 

Schedule A

 

Asset Monetization Transactions

 

Description:

 

1.CENTAUR FUNDING CORP (Vodafone Preferred)

 

S-1

 

Schedule 2.01

 

Commitments

 

Name of Lender Applicable Percentage

364-Day

Bridge Facility Commitment

Bank of America, N.A. 17.500000000% £2,800,000,000.00 Wells Fargo Bank, National
Association 13.000000000% £2,080,000,000.00 Credit Suisse AG, Cayman Islands
Branch 9.000000000% £1,440,000,000.00 Mizuho Bank, Ltd. 9.000000000%
£1,440,000,000.00 MUFG Bank, Ltd. 9.000000000% £1,440,000,000.00 Sumitomo Mitsui
Banking Corporation 9.000000000% £1,440,000,000.00 BNP Paribas 5.500000000%
£880,000,000.00 Royal Bank of Canada 5.500000000% £880,000,000.00 The
Toronto-Dominion Bank, New York Branch 5.500000000% £880,000,000.00 Commerzbank
AG, New York Branch 3.400000000% £544,000,000.00 DNB Capital LLC 3.400000000%
£544,000,000.00 Societe Generale 3.400000000% £544,000,000.00 PNC Bank, National
Association 3.400000000% £544,000,000.00 U.S. Bank National Association
3.400000000% £544,000,000.00 Total 100.000000000% £16,000,000,000.00

 

S-2

 

Schedule 6.08

 

Unrestricted Subsidiaries

 

1.Comcast Holdings Corporation and its subsidiaries (except Comcast Cable
Communications, LLC and its subsidiaries)

 

2.Comcast Navy Holdings, LLC and its subsidiaries, including NBCUniversal
Enterprise, Inc.

 

3.NBCUniversal Enterprise, Inc. (f/k/a Navy Holdings, Inc.)

 

4.Comcast Contribution Holdings, LLC and its subsidiaries

 

5.Comcast Navy Contribution, LLC and its subsidiaries

 

a.NBCUniversal, LLC and its subsidiaries (except for NBCUniversal Media, LLC)

 

6.Comcast Navy Acquisition, LLC and its subsidiaries

 

7.Comcast CSA Holdings, LLC and its subsidiaries

 

8.NBCUniversal Asia, LLC and its subsidiaries (Universal Studios Japan)

 

9.Subsidiaries of Universal City Studios Productions LLLP that are solely and
specifically related to Comcast’s ownership and development of a theme park in
Beijing China and all of their current and future subsidiaries. Those entities
existing as of the date hereof are: (i) Universal Studios Recreation China
Planning Services LLC, (ii) Universal Beijing WFOE Holding LLC, (iii) Universal
Beijing Servicer Holding LLC, (iv) Universal Beijing Development Services LLC,
(v) Universal Beijing Owner Holding LLC and (vi) Universal Beijing Services LLC

 

10.AWTV, LLC and its subsidiaries

 

 

 

 

 

Note: “subsidiaries” includes all current and future subsidiaries

 

S-3

 

Schedule 10.02

 

Addresses for Notices

 

If to Borrower, to:

 

Comcast Corporation
One Comcast Center
Philadelphia, PA 19103 

Attention: General Counsel Telephone: (215) 286-7564 Facsimile: (215) 286-7794
E-mail: corporate_legal@comcast.com

 

If to Administrative Agent, to:

 

Administrative Agent’s Office: 

(for payments and Requests for Credit Extensions): 

Bank of America, N.A., as Administrative Agent 

Building C, TX2-984-03-23 

2380 Performance Drive 

Richardson, TX 75082 

Attention: Jared McClure 

Tel: 469-201-4418 

Facsimile: 214-290-9413 

Email: jared.l.mcclure@baml.com

 

Other Notices as Administrative Agent: 

Bank of America, N.A., as Administrative Agent 

900 W. Trade St., 6th Floor 

NC1-026-06-03 

Charlotte, NC 28255 

Attention: Melissa Mullis 

Tel: 980-386-9372 

Facsimile: 704-409-0617 

Email: melissa.mullis@baml.com

 

S-4

 

EXHIBIT A

 

FORM OF GUARANTEE AGREEMENT

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

GUARANTEE AGREEMENT

 

made by

 

COMCAST CABLE COMMUNICATIONS, LLC

 

NBCUNIVERSAL MEDIA, LLC

 

and the other Subsidiaries from time to time parties hereto

 

in favor of

 

BANK OF AMERICA, N.A. as Administrative Agent

 

Dated as of April 25, 2018

 



 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Page

 



Section 1 DEFINED TERMS 1 1.01.   Definitions 1 1.02.   Other Definitional
Provisions 2 Section 2 GUARANTEE 2 2.01.   Guarantee 2 2.02.   Right of
Contribution 3 2.03.   No Subrogation 3 2.04.   Amendments, etc. with respect to
the Borrower Obligations 4 2.05.   Guarantee Absolute and Unconditional 4
2.06.   Reinstatement 5 2.07.   Payments 5 Section 3 MISCELLANEOUS 5
3.01.   Amendments in Writing 5 3.02.   Notices 5 3.03.   No Waiver by Course of
Conduct; Cumulative Remedies 5 3.04.   Enforcement Expenses; Indemnification 6
3.05.   Successors and Assigns 6 3.06.   Set-Off 6 3.07.   Counterparts 6
3.08.   Severability 7 3.09.   Section Headings 7 3.10.   Integration 7
3.11.   GOVERNING LAW 7 3.12.   Submission To Jurisdiction; Waivers 7
3.13.   Acknowledgements 8 3.14.   Additional Guarantors 8 3.15.   WAIVER OF
JURY TRIAL 8

 

SCHEDULES Schedule 1 Notice Addresses ANNEXES Annex 1 Form Assumption Agreement

 

 

 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of April 25, 2018, made by each of the signatories
hereto, in favor of BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the
364-Day Bridge Credit Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among COMCAST CORPORATION, a Pennsylvania corporation (the “Borrower”), the
Lenders and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

 

WHEREAS, the Borrower and Guarantors are engaged in related businesses, and each
Guarantor will derive substantial direct and indirect benefit from the making of
the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Guarantors shall have executed and delivered this Agreement
to the Administrative Agent for the ratable benefit of the Lenders;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

 

SECTION 1

DEFINED TERMS

 

1.01       Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

(b)       The following terms shall have the following meanings:

 

“Agreement”: this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans made to the Borrower and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Loans made to it and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the

 

 

 

Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to the Administrative Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 

“Guarantors”: the collective reference to each of the signatories hereto and the
other entities that may become a party hereto as provided herein (in each case,
unless released pursuant to the terms of the Loan Documents).

 

“Obligations”: in the case of each Guarantor, its Guarantor Obligations.

 

1.02       Other Definitional Provisions. v) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

SECTION 2

GUARANTEE

 

2.01       Guarantee. (a) Subject to the provisions of Section 2.01(b), each of
the Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations.

 

(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents in its capacity as Guarantor shall in no event exceed the
amount which can be guaranteed by such Guarantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.02).

 

(c)       Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without

 

 

 

impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

 

(d)       The guarantee contained in this Section 2 shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full (other than contingent indemnification and expense
reimbursement obligations) and all Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from the Borrower Obligations.

 

(e)       No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations (other than
contingent indemnification and expense reimbursement obligations) are paid in
full and all Commitments are terminated.

 

2.02       Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. For purposes of this Section 2.02,
“proportionate share” means, as to any Guarantor, a fraction the numerator of
which shall be the net worth of such Guarantor and the denominator of which
shall be the aggregate net worth of all Guarantors. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.03. The
provisions of this Section 2.02 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent and the Lenders
for the full amount guaranteed by such Guarantor hereunder.

 

2.03       No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Borrower Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations (other than contingent indemnification and expense
reimbursement obligations) are paid in full and all Commitments are terminated.
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all of the Borrower Obligations (other than contingent
indemnification and expense reimbursement obligations) shall not have been paid
in full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such

 

 

 

Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

 

2.04       Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.05       Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the

 

 

 

Borrower Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.06       Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.07       Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in the
currency otherwise required pursuant to the terms of the Credit Agreement at the
Administrative Agent’s Office.

 

SECTION 3

MISCELLANEOUS

 

3.01       Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement.

 

3.02       Notices. All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 10.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

3.03       No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 3.01), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

 

 

3.04       Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
but solely to the extent such costs and expenses would be reimbursable by the
Borrower pursuant to Section 10.03 of the Credit Agreement.

 

(b)       Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.03 of the Credit
Agreement.

 

(c)       The agreements in this Section 3.04 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

3.05       Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement (except pursuant to a merger, consolidation or
similar transaction permitted by the Credit Agreement) without the prior written
consent of the Administrative Agent.

 

3.06       Set-Off. Each Guarantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default shall have occurred and be continuing, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Guarantor to the Administrative Agent or
such Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Guarantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify such Guarantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each Lender under this Section 3.06 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

 

3.07       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including in
“.pdf” form), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

 

 

3.08       Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

3.09       Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

3.10       Integration. This Agreement and the other Loan Documents represent
the agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

3.11       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.12       Submission To Jurisdiction; Waivers. Each Guarantor hereby
irrevocably and unconditionally:

 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan in the City of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

 

(b)       agrees that a final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other court to whose
jurisdiction the applicable party is or may be subject, by suit upon judgment;

 

(c)       consents that any such action or proceeding may only be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(d)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 3.02 hereof or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(e)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

(f)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided that
the waiver set forth in this clause (f)

 

 

 

shall not affect any obligation of the Borrower or any Guarantor under Section
3.04 of this Agreement.

 

3.13       Acknowledgements. Each Guarantor hereby acknowledges that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)       neither the Administrative Agent nor any Lender shall be deemed to be
in an advisory, fiduciary or agency relationship with any Guarantor or any of
their Affiliates or have a fiduciary or other implied duty to any Guarantor or
any of their Affiliates arising out of or in connection with this Agreement or
any of the other Loan Documents and the transactions contemplated hereby and
thereby, and the relationship between the Guarantors, on the one hand, and the
Administrative Agent and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

 

3.14       Additional Guarantors. Each Subsidiary of the Borrower that executes
and delivers an Assumption Agreement in the form of Annex 1 hereto shall become
a Guarantor for all purposes of this Agreement, subject in all respects to the
provisions of Section 6.08 and 6.10 of the Credit Agreement, which govern the
release of Guarantors from this Agreement. If any Person shall be released as a
Guarantor pursuant to Section 6.08 or 6.10 of the Credit Agreement (as
applicable), such Person shall immediately and automatically, without need for
further action, cease to be a Guarantor hereunder and shall be, and shall be
deemed to be, released from all obligations under and in respect of this
Agreement. In connection with the release of any Person as a Guarantor, the
Administrative Agent agrees, and the Lenders authorize the Administrative Agent,
to execute and deliver documents reasonably requested to evidence such release.

 

3.15       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Signature Pages Follow]

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

COMCAST CABLE COMMUNICATIONS, LLC   By:     Name:   Title:


 

NBCUNIVERSAL MEDIA, LLC   By:     Name:   Title:

  [Signature Page – Guarantee Agreement – Bridge Loan Credit Agreement]


 

 

 

Accepted and agreed as of the date first written above:

 

BANK OF AMERICA, N.A.

  By:     Name:   Title:



  [Signature Page – Guarantee Agreement – Bridge Loan Credit Agreement]

 

 

 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

c/o Comcast Corporation
One Comcast Center
Philadelphia, PA 19103 

Attention: General Counsel Telephone: (215) 286-7564 Facsimile: (215) 286-7794
E-mail: corporate_legal@comcast.com

 

 

 

Annex 1 to
Guarantee Agreement

 

ASSUMPTION AGREEMENT, dated as of ________________, 201_, made by
______________________________ (the “Additional Guarantor”), in favor of Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, COMCAST CORPORATION (the “Borrower”), the Lenders and the
Administrative Agent are parties to that certain 364-Day Bridge Credit
Agreement, dated as of April 25, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guarantee Agreement, dated as of April 25, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Lenders; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.       Guarantee Agreement. By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 3.14 of the
Guarantee Agreement, hereby becomes a party to the Guarantee Agreement as a
Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Guarantor
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedule 1 to the Guarantee Agreement.

 

2.       Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR]   By:     Name:   Title:

 

 




 

 

Annex 1-A to
Assumption Agreement

 

Supplement to Schedule 1

 

NOTICE ADDRESS[ES] OF ADDITIONAL GUARANTOR[S]

 

 

 

 

 

 

EXHIBIT B

 

[FORM OF]

 

REQUEST FOR EXTENSION OF CREDIT

 

Date: ______________, 20__

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364-Day Bridge Credit Agreement (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) dated as of April 25, 2018, among Comcast Corporation, a
Pennsylvania corporation (“Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, and the other agents
party thereto.

 

The undersigned Responsible Officer hereby requests (select one):

 

[__] A Borrowing of Loans [__] A Continuation of Loans  

1.       On ___________________________ (a Business Day).

 

2.       Denominated in Sterling:

 

In the amount of £ ___________________________.

 

Comprised of Eurodollar Rate Loans.

 

3.    With an Interest Period of ___ months1 (or ___ days, if for an Interest
Period of less than one month).

 

The foregoing request complies with the requirements of Section 2 of the Credit
Agreement. If the requested Extension of Credit is a Borrowing of Loans, the
undersigned hereby certifies that the following statements will be true on the
date of the requested Extension of Credit:

 

(a)       No Major Event of Default has occurred and is continuing or would
result from the proposed Extension of Credit to be made on such date.

 

 

 

1 One, two, three, six, or if agreed to by each Lender, twelve months.

 

2 

 

COMCAST CORPORATION


 

By:   Name:   Title:  

 


 

 

EXHIBIT C

 

[FORM OF]

 

COMPLIANCE CERTIFICATE

 

Certificate Date: _____________, 20__

 

Financial Statement Date: _____________, 20__

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364-Day Bridge Credit Agreement (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) dated as of April 25, 2018, among Comcast Corporation, a
Pennsylvania corporation (“Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, and the other agents
party thereto.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he or she is the _____________ of Borrower, and that, as such, he or she is
authorized to execute and deliver this Certificate to Administrative Agent on
behalf of Borrower, and that:

 

[Use following for fiscal year-end financial statements]

 

1.       Attached hereto as Annex 1 are the year-end audited financial
statements of Borrower and its consolidated Subsidiaries required by Section
6.01(a) of the Credit Agreement for the fiscal year of Borrower ended as of the
above date, together with the report and opinion of independent certified public
accountants required by such section.

 

[Use following for fiscal quarter-end financial statements]

 

1.       Attached hereto as Annex 1 are the unaudited financial statements of
Borrower and its consolidated Subsidiaries required by Section 6.01(b) of the
Credit Agreement for the fiscal quarter of Borrower ended as of the above date.
Such financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of Borrower and its consolidated
Subsidiaries in accordance with GAAP as at such date and for such periods,
subject only to pro forma adjustments and normal year-end audit adjustments.

 

2.       The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his supervision, a
detailed review of the transactions and conditions (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.

 

3.       A review of the activities of Borrower during such fiscal period has
been made under my supervision with a view to determining whether during such
fiscal period Borrower performed and observed its Obligations under the Loan
Documents, and

 

 

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

 

4.       The financial covenant analyses and information set forth on Annex 2
attached hereto are true and accurate. Such analyses and information set forth
the necessary adjustments to exclude the Indebtedness and EBITDA attributed to
Unrestricted Subsidiaries and give pro forma effect (in accordance with Section
1.07 of the Credit Agreement) to Material Acquisitions and Material Dispositions
made during the period covered thereby.

 

2 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first above written.

 

COMCAST CORPORATION


 

By:   Name:   Title:  



 

 

3 

 

ANNEX 1 TO COMPLIANCE CERTIFICATE

 

 

FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES

 

[Attached]

 

 

 

 

 

 

ANNEX 2 TO COMPLIANCE CERTIFICATE

 

 

FINANCIAL COVENANT ANALYSES AND INFORMATION

 

[Set forth detailed calculations]

 

 

 

 

 

 

EXHIBIT D

 

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the 364-Day Bridge Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

Notwithstanding anything to the contrary in this Assignment and Assumption, the
Assignor acknowledges and agrees that in connection with any assignment of
Commitments on or prior to the Certain Funds Termination Date by a Lender to any
of its Affiliates, the Assignor shall not be relieved of its obligations (as in
effect immediately prior to giving effect to such assignment) to fund Loans in
respect of its Commitments pursuant to the Credit Agreement without the prior
written consent of Borrower (in its sole discretion).

 

1. Assignor:           2. Assignee:                   3. Borrower(s):          
4. Administrative Agent:

Bank of America, N.A., as administrative agent under the Credit Agreement 

     

 

 

5. Credit Agreement: The 364-Day Bridge Credit Agreement dated as of April 25,
2018 among Comcast Corporation, the Lenders party thereto and Bank of America,
N.A., as Administrative Agent, and the other agents party thereto         6.
 Assigned Interest:          

Facility Assigned2 Aggregate Amount of Commitment/Loans for all Lenders Amount
of Commitment/Loans Assigned Percentage Assigned of Commitment/Loans3   £ £ %  
£ £ %   £ £ %

 

Effective Date: ______________, 20_--_ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about Borrower, the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

[Remainder of page intentionally left blank]

 

 

 

 



 

2 Fill in either “Commitments” or “Loans”.

 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders. 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR                 NAME OF ASSIGNOR                   By:         Title:
                    ASSIGNEE                 NAME OF ASSIGNEE                  
By:         Title:  



 

 

 

 

Consented to and Accepted:         BANK OF AMERICA, N.A.,     as Administrative
Agent               By       Title:                     Consented to:4        
COMCAST CORPORATION,     as Borrower               By       Title:  



 

 

 



 

4 Must be included for assignments on or prior to the Certain Funds Termination
Date (other than assignments by a Lender to any of its affiliates) (see Section
10.04 of the Credit Agreement). After the Certain Funds Termination Date,
include if Borrower consent is required under the terms of Section 10.04(b) of
the Credit Agreement. 

 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

364-Day Bridge Credit Agreement dated as of April 25, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Comcast Corporation, a Pennsylvania corporation (“Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto, and Bank of America, N.A., as administrative agent (in such capacity,
“Administrative Agent”), and the other agents party thereto.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
respective Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by Borrower, any of
its respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2. Assignee. Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including that it be an Eligible Assignee and that it otherwise satisfy the
requirements set forth in Section 10.04 of the Credit Agreement), (iii) it is
capable of extending credit in all Alternative Currencies provided for under the
Credit Agreement, (iv) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder, (v)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on Administrative Agent or any
other Lender and (vi) if it is a foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement (including, without limitation, Section 10.20),
duly completed and executed by the Assignee and (b) agrees that (i) it will,
independently and without reliance on Administrative Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

 

 

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

EXHIBIT E

 

[RESERVED]

 

 

 

 

 

 

EXHIBIT F-1

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain 364-Day Bridge Credit Agreement (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) dated as of April 25, 2018, among Comcast Corporation, a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and the other agents
party thereto.

 

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and Administrative Agent, and (2) the undersigned shall have at all
times furnished Borrower and Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:     Name:     Title:  

 

Date: ________ __, 20__

 

 

 

EXHIBIT F-2

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain 364-Day Bridge Credit Agreement (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) dated as of April 25, 2018, among Comcast Corporation, a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and the other agents
party thereto.

 

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:     Name:     Title:  

 

Date: ________ __, 20__

 

 

 

EXHIBIT F-3

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain 364-Day Bridge Credit Agreement (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) dated as of April 25, 2018, among Comcast Corporation, a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and the other agents
party thereto.

 

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:     Name:     Title:  

 

Date: ________ __, 20__

 

 

 

EXHIBIT F-4

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain 364-Day Bridge Credit Agreement (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) dated as of April 25, 2018, among Comcast Corporation, a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and the other agents
party thereto.

 

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner's/member's beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Administrative
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:     Name:     Title:  

 

Date: ________ __, 20__

 

 

 

EXHIBIT G

 

FORM OF

 

TARGET ACQUISITION CERTIFICATE

 

[ ], 2018

 

Reference is made to that certain 364-Day Bridge Credit Agreement (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”); the terms defined therein being used herein as
therein defined) dated as of April 25, 2018, among Comcast Corporation, a
Pennsylvania corporation (“Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, and the other agents
party thereto. Capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Credit Agreement.

 

I, [NAME], Responsible Officer of Borrower, do hereby certify, in my capacity as
a Responsible Officer and not in my individual capacity and without personal
liability, that all conditions to the consummation of the Target Acquisition
have been satisfied, treated as satisfied or waived in accordance with Section
7.07(a) of the Credit Agreement (other than, for the avoidance of doubt, any
condition to any Offer or Scheme requiring that the Target Acquisition has been
completed).

 

[Signature Page Follows]

 

 

 

IN WITNESS WHEREOF, I have executed this certificate on the date first above
written.

 

By:       Name:     Title:  


 

  [Signature Page to Target Acquisition Certificate]

 



 

 